Exhibit 10.1

 

 

SYNDICATED LOAN AGREEMENT

 

 

dated as of December 23, 2019

among

J-DEVICES CORPORATION

as Borrower

SUMITOMO MITSUI BANKING CORPORATION

as Arranger and Agent

DEVELOPMENT BANK OF JAPAN INC.

as Joint-Arranger

and

FINANCIAL INSTITUTIONS AS STIPULATED IN 3 OF EXHIBIT 1

as Lenders

Translation For Reference Only



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Chapter 1     Definitions

     - 1 -

Article 1-1

  

(Definitions)

     - 1 -

Chapter 2     Essential Loan Terms

     - 6 -

Article 2-1

  

(Primary Loan Terms)

     - 6 -

Article 2-2

  

(Conditions Precedent to Drawdown)

     - 7 -

Article 2-3

  

(Terms and Conditions of Extending the Loan)

     - 8 -

Chapter 3     Representations and Warranties of the Borrower

     - 10 -

Article 3-1

  

(Representations and Warranties of the Borrower)

     - 10 -

Chapter 4     Obligations of the Borrower

     - 12 -

Article 4-1

  

(Obligations of the Borrower)

     - 12 -

Chapter 5     Events of Default

     - 15 -

Article 5-1

  

(Events of Default)

     - 15 -

Chapter 6     Terms and Conditions of Payment of Obligations

     - 18 -

Article 6-1

  

(Performance of Obligations of the Borrower)

     - 18 -

Article 6-2

  

(Set-off)

     - 19 -

Chapter 7     Terms and Conditions to Prepayment

     - 21 -

Article 7-1

  

(Terms and Conditions to Prepayment)

     - 21 -

Chapter 8     Essential Syndication Terms

     - 22 -

Article 8-1

  

(Rights and Obligations of the Lenders)

     - 22 -

Article 8-2

  

(Distributions to the Lenders)

     - 22 -

Article 8-3

  

(Rights and Obligations of the Agent)

     - 24 -

Article 8-4

  

(Resignation and Dismissal of the Agent)

     - 26 -

Article 8-5

  

(Decisions of Majority Lenders)

     - 27 -

Article 8-6

  

(Collection from a Third Party)

     - 27 -

Article 8-7

  

(Exercise of Blanket Security Interest (ne-tampoken))

     - 28 -

Article 8-8

  

(Adjustments among the Lenders)

     - 29 -

Article 8-9

  

(Assignment of Position)

     - 30 -

Article 8-10

  

(Assignment of Loan Claim)

     - 31 -

Article 8-11

  

Money Lending Business Act

     - 31 -

Article 8-12

  

(Miscellaneous)

     - 32 -

 

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

Schedule 1

  Contact Details of Parties, Drawdown Amounts of Lenders, and Method of Notices

Schedule 2

  Principal/Interest Payment Chart

Schedule 3

  List of Real Estates

Schedule 4-1

  Form of the Guarantee A

Schedule 4-2

  Form of the Guarantee B

Schedule 5

  Form of Certificate of the Borrower

Schedule 6

  Exclusion of Antisocial Forces

 

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

SYNDICATED LOAN AGREEMENT

This Agreement is made as of December 23, 2019, among J-DEVICES CORPORATION, as
the borrower (the “Borrower”) and the financial institutions set out in the
lenders column of Schedule 1 as the lenders (the ”Lenders”, each a “Lender”),
and the Sumitomo Mitsui Banking Corporation, as the agent (the “Agent”), as
follows:

Chapter 1 Definitions

 

Article 1-1

(Definitions)

The following terms shall, except where the context clearly indicates otherwise,
have the meanings given below in this Agreement.

 

1    “Business Day”    means a day other than a day on which banks are closed in
Japan. 2    “Lending Obligation”    means the obligation of a Lender to make an
Individual Loan to the Borrower on the Drawdown Date subject to the conditions
precedent for the drawdown set forth herein have been fulfilled. 3    “Loan
Disruption Event”    means (i) a situation where Yen denominated loan
transactions cannot generally be made by banks in the Tokyo interbank market,
etc., or (ii) a situation where, due to a natural disaster, an outbreak of war
or a terrorist attack, an interruption or difficulty in the electrical,
communications or various settlement systems, and any other event not
attributable to the Lenders, the drawdown of a loan by all or a part of the
Lenders becomes impossible, and the Majority Lenders and/or the Agent shall
reasonably determine the occurrence and resolution of such event. 4.   
“Borrower’s Parent Company”    means Amkor Technology Holding B.V., a direct
parent company of the Borrower, organized and existing under the laws of
Netherlands with its principal office at Prins Bernhardplein 200 1097 JB
Amsterdam The Netherlands. 5    “Existing Loan Agreement”    Means the
syndicated loan agreement entered into as of July 13, 2018, by, among others,
the Borrower as borrower and Sumitomo Mitsui Banking Corporation as agent. 6   
“Taxes and Public Charges”    means income taxes, corporate taxes, and other
taxes and all public taxes and/or public charges which may be imposed in Japan.
7    “Individual Loan”    means a loan made by each Lender under this Agreement.
8    “Individual Loan Drawdown Amount”    means the amount of money advanced by
a Lender to the Borrower in respect of an Individual Loan. 9    “Outstanding
Individual Loan Amount”    means the principal, interest, default interest, and
Break Funding Cost relating to an Individual Loan and any other amount for which
the Borrower bears a payment obligation with respect to such Individual Loan.

 

- 1 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

10    “Participation Ratio”    means, before the drawdown, the Individual Loan
Drawdown Amount of a Lender as a percentage of the aggregate of the Individual
Loan Drawdown Amounts, and after the drawdown, the principal portion of the
Outstanding Individual Loan Amount of a Lender as a percentage of the total
principal portion of the Outstanding Individual Loan Amount. 11    “Due Time for
Payment”    means noon on each Payment Date in the case where such Payment Date
is specified in this Agreement. 12    “Sanctioned Country”    means a country or
territory that is or whose government is subject to a U.S. sanctions program
that broadly prohibits dealings with that country, territory or government. 13
   “Sanctioned Person”    means, at any time, any person (i) that is listed on
the Specially Designated Nationals and Blocked Persons list or the Consolidated
Sanctions list maintained by OFAC, or any similar list maintained by OFAC, the
U.S. Department of State, the European Union, any European Union member state or
the United Nations Security Council; (ii) that is owned or controlled, directly
or indirectly, for over fifty-percent (50%) in the aggregate by one or more
persons described in clause (i) above; (iii) that is operating, organized or
resident in a Sanctioned Country or (iv) with whom engaging in trade, business
or other activities is otherwise prohibited or restricted by Sanctions Laws. 14
   “Sanctions Laws”    means the laws, regulations, rules and executive orders
promulgated or administered to implement economic sanctions or anti-terrorism
programs by (i) any U.S. Governmental Authority (including, without limitation,
OFAC), including U.S. Executive Order 13224, the PATRIOT Act, the U.S. Trading
with the Enemy Act, the U.S. International Emergency Economic Powers Act and the
laws, regulations, rules and/or executive orders relating to restrictive
measures against Iran; (ii) the European Union in pursuit of the Common Foreign
and Security Policy objectives set out in the Treaty on European Union;
(iii) the United Nations Security Council or any other legislative body of the
United Nations; (iv) the United Kingdom; (v) Japan; and (vi) any jurisdiction in
which the Borrower or any of its Subsidiaries operates or in which the proceeds
of the loan will be used or from which payments of the obligations under this
Agreement or related loan documents will be derived. 15    “Break Funding Cost”
   means the amount to be settled in the case where the principal is repaid or
set off before the Principal Payment Date for the principal of an Individual
Loan, and the Reinvestment Rate falls below the Base Rate, calculated as the
principal amount with respect to which such payment or set-off was made
multiplied by the difference between the Reinvestment Rate and the Base Rate,
and the actual number of days of the Remaining Period. “Remaining Period” means
the period commencing on (and

 

- 2 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

      including) the day the payment or set-off was made and ending on (and
including) the Maturity Date, and the “Reinvestment Rate” means the interest
rate reasonably determined by the Lenders as the interest rate to be applied on
the assumption that the prepaid or off-set principal amount will be reinvested
in the Tokyo interbank market, etc. during the Remaining Period. The calculation
method for such Break Funding Cost shall be on a per day basis, inclusive of the
first day and exclusive of the last day, wherein divisions shall be done at the
end of the calculation, and fractions less than one Yen (¥1) shall be rounded
down. 16    “Damages, Etc.”    means damages, losses and expenses (including,
without limitation, any reasonable costs incurred in order not to suffer from
damages or losses, costs incurred to recover reasonable costs, damages or
losses, and reasonable attorney’s fees). 17    “Majority Lenders”    means one
or more Lenders whose Participation Ratio(s) amount to fifty percent (50%) or
more in total as of the Intention Clarification Time. “Intention Clarification
Time” means, in the case where any Lender determines that an event requiring
instructions by the Majority Lenders has occurred, the point in time when the
Agent receives a notice of a request for intention clarification of the Majority
Lenders under the Relevant Agreements from the relevant Lender, and in the case
where the Agent determines it necessary to clarify the intention of the Majority
Lenders, the point in time when the Agent gives notice to such effect. 18   
“Temporary Advance Cost”    means, in the case where the Agent makes a Temporary
Advance, the amount calculated as the amount of the Temporary Advance multiplied
by the Funding Rate, and the actual number of days of the Temporary Advance
Period. “Temporary Advance Period” means the period commencing on (and
including) the date that a Temporary Advance is made and ending on (and
including) the date that such Temporary Advance is repaid in full, and the
“Funding Rate” means the interest rate that the Agent reasonably determines as
the interest rate to fund the amount of Temporary Advance throughout the
Temporary Advance Period. The calculation method for such Temporary Advance Cost
shall be on a per day basis, inclusive of the first day and exclusive of the
last day with divisions done at the end of the calculation, and fractions less
than one Yen (¥1) shall be rounded down. 19    “Temporary Advance”    means,
with respect to a payment by the Borrower on a Payment Date, the act of payment
by the Agent to the Lenders of an amount equivalent to the amount to be
distributed to the Lenders pursuant to this Agreement before the completion of
the payment from the Borrower. 20    “Non-Bank Lender”    means, any Lender who
comes under the definition of money lender under paragraph 2 of article 2 of the
Money Lending Business Act; provided however that if any person has been
assigned a claim under this Agreement, and if some or all the

 

- 3 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

      provisions of the Money Lending Business Act will be applicable to such
person in relation to such claim, such person shall be deemed to be a Non-Bank
Lender under this Agreement in relation to such claim even if such person does
not come under the definition of money lender under paragraph 2 of article 2 of
the Money Lending Business Act. 21    “Anti-Corruption Laws”    means the U.S.
Foreign Corrupt Practices Act of 1977, the UK Bribery Act of 2010, and the rules
and regulations promulgated thereunder, and all other laws, rules, and
regulations of any jurisdiction applicable to the Borrower or any of its
Subsidiaries concerning or relating to bribery or corruption. 22    “Payment
Date”    means, with respect to a principal payment relating to an Individual
Loan, the Principal Payment Date, with respect to a payment of interest, the
Interest Payment Date, and with respect to any other amount that is payable
under this Agreement, the day specified as a day on which the payment of such
amount shall be made pursuant to this Agreement. 23    “Laws and Ordinances”   
means the treaties, laws, ordinances, cabinet ordinances, ministerial
ordinances, rules, announcements, judgments, decisions, arbitral awards,
directives, and policies of relevant authorities, which apply to this Agreement,
the transactions under this Agreement, and/or the parties to this Agreement. 24
   “Reports, Etc.”    means financial reports as set forth in the Companies Act
to be prepared by the Borrower (balance sheets, profit and loss statement,
statement of change of shareholders’ equity, separate notes) and business
reports and schedules thereto. 25    “Guarantee(s)”    means collectively or
individually the Guarantee A and/or the Guarantee B. 26    “Guarantee A”   
means a guarantee by the Guarantor A in the form of Schedule 4-1 under which the
Guarantor A guarantees the payment obligations of the Borrower to the Lenders
under this Agreement. 27    “Guarantee B”    means a guarantee by the Guarantor
B in the form of Schedule 4-2 under which the Guarantor B guarantees the payment
obligations of the Borrower to the Lenders under this Agreement. 28   
“Guarantor(s)”    means collectively or individually the Guarantor A and/or
Guarantor B. 29    “Guarantor A”    means Amkor Technology, Inc., an indirect
parent corporation of the Borrower and duly organized and existing under the
laws of the State of Delaware, the United States of America, with its
headquarters at 2045 East Innovation Circle, Tempe, AZ 85284, the United States
of America. 30    “Guarantor B”    means Amkor Technology Singapore Holding Pte.
Ltd., duly organized and existing under the laws of the Republic of Singapore,
with its headquarter at 491B River Valley Road #12-03 Valley Point Singapore
(248373), the Republic of Singapore.

 

- 4 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

31    “Relevant Agreements”    means collectively or individually the Agreement
and/or the Security Agreement. 32    “Security Agreement”    means the
“Agreement Regarding Establishment of Real Estate Mortgage” which entered into
as of December 23, 2019 by and among the Borrower, the Lender and the Agent,
including each Contract Establishing Mortgage which will be made between the
Borrower and each Lender based on such Agreement. 33    “Security Rights”   
mean the security rights established pursuant to the Security Agreement. 34   
“Real Estates”    mean real estates as listed in Schedule 3. 35    “Anti-Money
Laundering Laws”    means the PATRIOT Act, the U.S. Money Laundering Control Act
of 1986, the U.S. Bank Secrecy Act, and the rules and regulations promulgated
thereunder, and corresponding laws of the jurisdictions in which the Borrower or
any of its Subsidiaries operates or in which the proceeds of the loan will be
used. 36    “ATK”    means Amkor Technology Korea, Inc, duly organized and
existing under the Laws of the Republic of Korea, with its headquarters at 100
Amkor-ro, Buk-ku, Kwangju-si, Korea, the Republic of Korea. 37    “OFAC”   
means the U.S. Department of the Treasury Office of Foreign Assets Control. 38
   “PATRIOT Act”    means the U.S. Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub.L.107-56 (signed into law October 26, 2001)).

[Remainder of the page left intentionally blank]

 

- 5 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

Chapter 2 Essential Loan Terms

 

Article 2-1

(Primary Loan Terms)

The Lenders shall make an Individual Loan to the Borrower under the following
terms (in this Agreement, each of the terms mentioned below have the meaning
assigned to such terms below, unless context clearly indicates otherwise).

 

Aggregate of Individual Loan Drawdown Amount

 

  

Twenty-Eight Billion Five Hundred Million Yen (¥28,500,000,000)

 

The Individual Loan Drawdown Amount for each Lender shall be as set out in
Schedule 1.

Drawdown Date    December 26, 2019 Maturity Date    December 26, 2024 Purpose of
funds    Funds for application to the payment of the Existing Loan Agreement
that has been already made and onlending to the Guarantor B, and the Borrower
shall make the Guarantor B repay the loan borrowed by the Guarantor B and ATK by
the onlended fund. Neither the Agent nor the Lenders shall have obligation to
confirm that the Borrower spends such funds procured by the loan in accordance
with such Purpose of funds. Principal Payment Date    Each date set out in the
“Principal Payment Date” column of the “Principal/Interest Payment Date Chart”
in Schedule 2. Method of payment of principal    Payment on each of the
Principal Payment Dates of Aggregate of Individual Loan Drawdown Amount
multiplied by the Principal Payment Ratio (as set out in Schedule 2) for the
relevant Principal Payment Date. Prepayment    As separately provided in this
Agreement. Interest Period    The calculation period for interest to be paid on
each Interest Payment Date. The interest calculation period for the interest to
be paid on the first Interest Payment Date (the “First Interest Period”; the
same shall apply to the second and following periods) shall be the period from
(and including) the Drawdown Date to (and including) the first Interest Payment
Date. The second and following interest periods shall be from (and including)
the last day of the preceding Interest Period to (and including) the succeeding
Interest Payment Date. Base Rate    The rate calculated by adding (a) the
Yen-Yen swap offered rate corresponding to five (5) years published on the
Reuters Screen Page 9154 at 10:00 a.m. two (2) Business Days prior to the
Drawdown Date to (b) the T/L spread (T/L SRD ACT360VS6M) offered rate
corresponding to five (5) years published on the same page and multiplied by
365/360 (the fraction less than one - one hundred thousandth (0.00001) shall be
rounded down); provided, however, that in the case the rate determined by the
method described above is below zero (0), the rate shall be zero (0).

 

- 6 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

Spread    One point one percent (1.10%) per annum Applicable Interest Rate   
The rate that is the sum of the Base Rate and the Spread. Interest Payment Date
   Each date set out in the “Interest Payment Date” column of the “Principal/
Interest Payment Chart” in Schedule 2. Method of calculation of interest   
Interest shall be paid on the Interest Payment Date for the relevant Interest
Period calculated on the principal amount of the Outstanding Individual Loan
Amount for each Interest Period multiplied by the Applicable Interest Rate and
actual number of days of the Interest Period (inclusive of first day and
exclusive of last day) on a per day basis for each Lender (with divisions done
at the end of the calculation and fractions less than one Yen (¥1) rounded
down). Where a per day calculation is to be undertaken, calculation shall be
done on the basis of a year of three hundred sixty five (365) days. Base day
count fraction    In the case where a per day calculation is to be undertaken
under this Agreement, calculation shall be done on the basis of a year of three
hundred and sixty-five (365) days, except as otherwise provided in this
Agreement. Handling of holidays    In the case where a Payment Date for
principal and interest will fall on a day other than a Business Day, the
succeeding Business Day shall be the Payment Date, but if such succeeding
Business Day would fall in the succeeding calendar month, then the immediately
preceding Business Day shall be the Payment Date. Syndicate Account    The
ordinary deposit account of the Borrower with Sumitomo Mitsui Banking
Corporation Main Branch (Account No.: [                     ], Account Holder:
J-Devices Corporation) or such other account as agreed by the Borrower and the
Agent.

 

Article 2-2

(Conditions Precedent to Drawdown)

A drawdown shall be subject to each of the following conditions precedent (any
of the conditions precedent may be waived by all the Lenders as of the time of
drawdown):

 

  (i)

no Loan Disruption Event has occurred;

 

  (ii)

the matters represented and warranted by the Borrower in the Relevant Agreements
are all true and correct in all material respects;

 

  (iii)

the Borrower is not in violation of any provision of the Relevant Agreements and
no such violation is threatened to occur after the Drawdown Date;

 

  (iv)

the Security Agreement has been executed and remains in full force;

 

  (v)

the Borrower has submitted all the following documents to the Agent:

 

  (a)

a certificate of seal (inkan shoumeisho) of the representative of the Borrower
who affixes his/her name and seal to the Relevant Agreements (one issued within
three (3) months prior to the day of receipt and valid as of the date hereof);

 

  (b)

a certificate of current commercial registration (genzai jikou shoumeisho) or
qualification cerfiticate (shikaku shoumeisho) (one issued within three
(3) months prior to the day of receipt and valid as of the date of execution of
this Agreement);

 

- 7 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

  (c)

a report of a seal or a signature in the form designated by the Agent;

 

  (d)

a certificate prepared by the Borrower substantially in the form of Schedule 5
certifying the due completion of all the internal procedures required for the
execution of the Relevant Agreements and the borrowing under the Relevant
Agreements to the Lender; and

 

  (e)

the articles of incorporation of the Borrower (certified to be a copy of the
original);

 

  (vi)

the Guarantor A has submitted the most recent version of all the following
documents to the Agent:

 

  (a)

a copy of the certificate of incorporation and the by-laws of the Guarantor A
(certified to be a copy of the original by the Borrower or the Guarantor A);

 

  (b)

a copy of the “Certificate of Good Standing” of the Guarantor A in the State of
Delaware, the United States of America (original or certified to be a copy of
the original by the Borrower or the Guarantor A);

 

  (c)

a copy of the secretary’s certificate of the Guarantor A certifying (A) the
incumbency and signature of the person who signs the Guarantee A on behalf of
the Guarantor A and (B) that internal procedure necessary for the Guarantor A to
issue the Guarantee A has been made; and

 

  (d)

a valid Guarantee A;

 

  (vii)

the Guarantor B has submitted the most recent version of all the following
documents to the Agent:

 

  (a)

a copy of the Memorandum and Articles of Incorporation of the Guarantor B
(certified to be a copy of the original by the Borrower or the Guarantor B);

 

  (b)

a copy of the “Certificate of Good Standing” and “Biz File” of the Guarantor B
in the Republic of Singapore (original or certified to be a copy of the original
by the Borrower or the Guarantor B);

 

  (c)

a copy of the secretary’s certificate of the Guarantor B certifying (A) the
incumbency and signature of the person who signs the Guarantee B on behalf of
the Guarantor B and (B) that internal procedure necessary for the Guarantor B to
issue the Guarantee B has been made; and

 

  (d)

a valid Guarantee B; and

 

  (viii)

the Borrower has submitted a copy of the loan agreement by and between the
Borrower as lender and the Guarantor B as borrower (the “Document for Confirming
the Purpose of Funds”) to the Agent on or before three (3) Business Days prior
to the Drawdown Date.

 

Article 2-3

(Terms and Conditions of Extending the Loan)

 

(1)

On the condition that all conditions precedent for the drawdown set forth herein
have been fulfilled as of the Drawdown Date (whether or not a notice of
non-lending has been issued under Paragraph (4) of this Article), each Lender
shall extend its Individual Loan. Whether the conditions precedent are fulfilled
or not shall be reasonably judged by each Lender, and neither the other Lenders
nor the Agent shall be responsible for the judgment made by such Lender and
non-lending by such Lender.

 

- 8 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

(2)

If all conditions precedent for the drawdown have been fulfilled as of the
Drawdown Date, each Lender shall deposit the Individual Loan Drawdown Amount to
the Syndicate Account on the Drawdown Date. The Individual Loan of the relevant
Lender shall be deemed to be made as of the time of the deposit of such amount
to the Syndicate Account.

 

(3)

In the case where a loan is extended under the preceding Paragraph, the Borrower
shall promptly send a receipt setting out the amount of the loan and the details
of the Individual Loan to the Agent. The Agent shall, when it receives such
receipt, promptly deliver a copy to the Lender extending the Individual Loan.
The Agent shall retain the original of the receipt on behalf of the Lender until
the payment of the full amount of the Outstanding Individual Loan Amount for the
Individual Loan.

 

(4)

A Lender that has decided not to advance an Individual Loan for the reason that
all or a part of the conditions precedent for the drawdown have not been
fulfilled (the “Non-lending Lender”) may notify the Agent, the Borrower, and all
other Lenders of the non-lending with the reason therefor; provided that, in the
case where such Individual Loan is not made even though all conditions precedent
are fulfilled, the Non-lending Lender shall not be excused of liability for
failure to perform the Lending Obligation.

 

(5)

In the case where Damages, Etc. are incurred by the Non-lending Lender and/or
the Agent as a result of the Non-lending Lender not being able to advance an
Individual Loan for a reason attributable to the Borrower, the Borrower shall
bear such Damages, Etc.; provided that this shall not apply in the case where
the non-lending of the Individual Loan is attributable to a violation of the
Lending Obligation by the Non-lending Lender.

[Remainder of the page left intentionally blank]

 

- 9 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

Chapter 3 Representations and Warranties of the Borrower

 

Article 3-1

(Representations and Warranties of the Borrower)

The Borrower represents and warrants to the Lenders and the Agent that each of
the following matters is true and correct as of the execution date of this
Agreement and the Drawdown Date. If it is found out that any of the
representations and warranties is not true at any later date, then the Borrower
will immediately notify the Lenders and the Agent of such effect in writing and
bear any and all Damages, Etc. incurred by the Lenders or the Agent arising
therefrom:

 

  (i)

the Borrower is a stock company (kabushiki-kaisha) duly incorporated and validly
existing under the laws of Japan;

 

  (ii)

the Borrower falls under none of the provisions stipulated from (a) to (i) in
Schedule 6 (i) and has none of relationships stipulated from (a) to (e) in
Schedule 6 (ii).

 

  (iii)

the Borrower has all necessary and complete legal power and right to execute and
perform the Relevant Agreements, and the execution and performance of the
Relevant Agreements, and the transactions hereunder, are within the corporate
purposes of the Borrower, and the Borrower has duly completed all procedures
necessary therefor under the Laws and Ordinances, the Articles of Incorporation
and other internal company rules of the Borrower;

 

  (iv)

the execution and performance of the Relevant Agreements, and the transactions
hereunder, do not violate (a) any Laws and Ordinances which bind the Borrower,
(b) the Articles of Incorporation and other internal company rules of the
Borrower, and (c) any third-party contract to which the Borrower is a party or
which binds the Borrower;

 

  (v)

the person who signed or attached his/her name and seal to the Relevant
Agreements on behalf of the Borrower is authorized to sign or attach his/her
name and seal to the Relevant Agreements as the representative of the Borrower
by all procedures necessary pursuant to the Laws and Ordinances, the Articles of
Incorporation or other internal company rules of the Borrower;

 

  (vi)

the Relevant Agreements constitute legal, valid and binding obligations of the
Borrower, and is enforceable against it in accordance with its terms;

 

  (vii)

the Reports, Etc. set forth in the Companies Act prepared by the Borrower are,
in any material respect, accurately and duly prepared in accordance with the
accounting principles which are generally accepted as fair and appropriate in
Japan and properly represents the status of the Borrower’s assets and
liabilities, financial conditions and states of profit and loss as of the date
of the preparation with an opinion of appropriateness after the audit of an
audit corporation;

 

  (viii)

from the settlement of accounts for the fiscal year ending the last day of
December, 2018, there has been no material change which does or to an
appreciable extent likely to do materially worsen the business, assets, or
financial condition of the Borrower from that described in the Reports, Etc. of
that fiscal year and which materially affects or to an appreciable extent likely
to materially affect the performance by the Borrower of its obligations under
the Relevant Agreements;

 

  (ix)

no lawsuit, arbitration, administrative procedure, or any other dispute has
commenced or is likely to commence with respect to the Borrower which causes or
to an appreciable extent likely to materially cause material adverse effects on
the performance of its obligations under the Relevant Agreements;

 

  (x)

no Event of Default has arisen or is likely to arise to an appreciable extent;

 

- 10 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

  (xi)

the Document for Confirming the Purpose of Funds submitted by the Borrower to
the Agent is true and accurate;

 

  (xii)

neither the Borrower nor, to its knowledge, any director or any other officer or
agent acting on its behalf (a) is a Sanctioned Person, (b) has any business
affiliation or commercial dealings with, or investments in, any Sanctioned
Country or Sanctioned Person or (c) is the subject of any action or
investigation under any Sanctions Laws or Anti-Money Laundering Laws;

 

  (xiii)

neither the Borrower nor, to its knowledge, any director or any other officer or
agent acting on its behalf has taken any action, directly or indirectly, that
would result in a violation by such persons of Anti-Corruption Laws; and it has
instituted and maintains policies and procedures designed to ensure continued
compliance therewith; and

 

  (xiv)

the Borrower is not an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the U.S. Investment Company Act of
1940, as amended, and is not a “covered fund” under the rules promulgated under
Section 619 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.

[Remainder of the page left intentionally blank]

 

- 11 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

Chapter 4 Obligations of the Borrower

 

Article 4-1

(Obligations of the Borrower)

 

(1)

The Borrower covenants to perform, at its expense and responsibility, the
matters described in each of the following Items on and after the date of this
Agreement, and until each of the Borrower and the Guarantors have performed its
obligations under this Agreement to the Lenders and the Agent in full:

 

  (i)

on the occurrence of any Event of Default or any Event of Default is likely to
arise, it shall, within five (5) Business Days after any director or any other
officer or director of Finance Dept. of the Borrower acknowledges, inform the
fact thereof to the Agent and all Lenders;

 

  (ii)

in the case where the Borrower prepares Reports, Etc., it shall submit a copy of
such Reports, Etc. to the Agent and all Lenders through the Agent within four
(4) months after the end of the Borrower’s fiscal year. Such Reports, Etc. shall
be prepared in any material respect accurately and duly in accordance with the
accounting principles which are generally accepted as fair and appropriate in
Japan and properly represents the status of the Borrower’s assets and
liabilities, financial conditions and states of profit and loss as of the date
of the preparation with an opinion of appropriateness after the audit of an
audit corporation;

 

  (iii)

when reasonably requested by the Agent or any Lender through the Agent, the
Borrower shall promptly provide the Agent and all Lenders through the Agent with
a report regarding the assets, management, and business circumstances of the
Borrower, and its subsidiary(ies) (with respect to subsidiary(ies) of Japanese
corporations, meaning subsidiary(ies) as provided in Article 8, Paragraph 3 of
the rules for the terms, forms, and method of preparation of financial
statements, etc. (Rule No.59 of Finance Ministry, 1763, as amended; hereinafter
the same) and with respect to subsidiary(ies) of non-Japanese corporations,
meaning subsidiary(ies) as provided in its equivalent under its applicable
accounting standard; it will not matter whether the Reports, Etc. of the
Borrower are prepared in accordance with such rules; hereinafter the same), or
provide reasonably necessary cooperation for an audit thereof;

 

  (iv)

in the case where a material change occurs to the assets, management or business
of the Borrower and its subsidiaries or likely to arise with passage of time, or
if a lawsuit, arbitration, administrative procedure, or any other dispute, which
will materially affect the performance of the obligations of the Borrower under
the Relevant Agreements, has commenced, it shall promptly report the fact
thereof to the Agent and all Lenders through the Agent; and

 

  (v)

in the case where any representation and warranty of the Borrower made under the
Relevant Agreements are discovered to be contrary to fact as of the time such
representation and warranty is made, or it turns out that a situation has arisen
which makes such representations and warranties to be contrary to fact as of the
time such representation and warranty is made, the Borrower shall promptly
report the fact thereof to the Agent and all Lenders through the Agent.

 

  (vi)

when it pays a dividend (including capital reduction and acquisition of shares
issued by itself) or makes a loan addressed to either Guarantor, it shall make
an advance notice to the Agent and all Lenders through the Agent.

 

(2)

The Borrower shall not offer any security to secure all or any part of its
obligations under this Agreement for the benefit of any Lender on and after the
date of this Agreement and until the Borrower and the Guarantors have performed
all of its obligations under this Agreement to the Lenders and the Agent in
full, excluding the case where it sets a blanket security interest or the case
where the Agent and all Lenders agreed in advance in writing.

 

- 12 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

(3)

The Borrower, on and after the date of execution of this Agreement, and until
the Borrower and the Guarantors have performed all of its obligations under this
Agreement to the Lenders and the Agent in full, covenants to comply with the
matters described in the Items below:

 

  (i)

the Borrower shall maintain licenses and other similar permits that are
necessary to conduct its main business, and continue to carry out its business
in compliance with all material Laws and Ordinances;

 

  (ii)

the Borrower shall not change its main business;

 

  (iii)

the Borrower shall not, unless otherwise specified in Laws and Ordinances,
subordinate the payment of any of its debts under this Agreement to the payment
of any other unsecured debts (including any secured debts that will not be fully
collected after a foreclosure sale of the security), or at least will treat them
pari passu;

 

  (iv)

except with prior written consents of the Agent and the Majority Lenders, the
Borrower shall not enter into (a) any reorganization, merger, company partition,
exchange or transfer of shares, assignment (including an assignment for a sale
and leaseback transaction) of all or a part of its important business or assets
to a third party (hereinafter collectively referred to as “Reorganization”), or
(b) capital reduction, that could reasonably be expected to have a material
effect on or is likely to have a material effect on the performance of its
obligations under the Relevant Agreements; provided that Reorganization between
the Borrower, the Guarantors or any subsidiary or affiliate (with respect to
affiliate(s) of Japanese corporations, meaning affiliate(s) as provided in
Article 8, Paragraph 5 of the rules for the terms, forms, and method of
preparation of financial statements, etc. and with respect to affiliate(s) of
non-Japanese corporations, meaning affiliate(s) as provided in its equivalent
under its applicable accounting standard; hereinafter the same) of them shall be
excluded;

 

  (v)

the Borrower shall not fall under any of the provisions stipulated from (a) to
(i) in Schedule 6 (1) and shall not have any relationships stipulated from
(a) to (e) in Schedule 6 (2);

 

  (vi)

the Borrower shall not commit any provisions stipulated from (a) to (e) in
Schedule 6 (3) by itself or through a third party:

 

  (vii)

the Borrower shall cause the Guarantor A to maintain at any time directly or
indirectly not less than fifty-one percent (51%) of the outstanding voting stock
issued by the Borrower and the Borrower shall cause the Guarantor A to maintain
at any time directly or indirectly not less than fifty-one percent (51%) of the
outstanding voting stock issued by the Guarantor B; and

 

  (viii)

the Borrower’s Net Worth shall not be less than seven billion one hundred eleven
million one hundred thirteen thousand Yen (¥7,111,113,000) as of the last day of
each fiscal year ending in December 2019 or thereafter. For the purposes of this
Article, the term “Net Worth” shall mean the consolidated stockholders’equity in
the balance sheet of the Borrower determined in accordance with generally
accepted accounting principles in Japan.

 

(4)

The Borrower shall promptly notify all Lenders through the Agent in writing upon
receipt of any service of an order for provisional attachment (kari-sashiosae),
preservative attachment (hozen-sashiosae), or attachment (sashiosae) with
respect to the loan claim of an Individual Loan, together with a photocopy of
such order. Furthermore, if the Borrower sends such document, it shall confirm
that such document reached the Agent by telephone.

 

- 13 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

(5)

The Borrower shall not spend the proceeds of the loan, or lend, contribute or
otherwise make available such proceeds to any subsidiary, affiliate or joint
venture partner, (a) to fund any activities or business of or with any
Sanctioned Person, or in any Sanctioned Country, or (b) in any other manner that
would result in it or any Lender being in violation of Sanctions Laws.

 

(6)

The Borrower shall, and cause each of its Subsidiaries to, use commercially
reasonable efforts to ensure that no funds spent to pay the obligations under
this Agreement or related loan documents (a) constitute the property of, or are
beneficially owned by any Sanctioned Person, (b) are derived from any
transactions or business with any Sanctioned Person or Sanctioned Country, or
(c) are derived from any unlawful activity, including activity in violation of
Anti-Money Laundering Laws; and

 

(7)

The Borrower shall not spend any part of the proceeds of the loan in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any person in violation of
Anti-Corruption Laws. The Borrower shall maintain in effect policies and
procedures designed to promote compliance by it, its Subsidiaries, and their
respective directors, officers, employees, and agents with Anti-Corruption Laws.

[Remainder of the page left intentionally blank]

 

- 14 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

Chapter 5 Events of Default

 

Article 5-1

(Events of Default)

 

(1)

If any of the events described in the Items below has occurred, all of the
obligations of the Borrower under this Agreement payable to all Lenders and the
Agent shall automatically become due and payable without any notice or demand by
the Lenders or the Agent, and the Borrower shall immediately pay, pursuant to
the provisions of this Agreement, the principal of the Individual Loan(s) and
interest, and Break Funding Cost and any other amount that the Borrower owes
under this Agreement. In this Agreement, the events set forth under each Item of
this Paragraph and the succeeding Paragraph shall be collectively referred to as
the “Events of Default”:

 

  (i)

when there is a suspension of payments, or a petition (including a similar
petition filed outside Japan) for bankruptcy (hasan), commencement of civil
rehabilitation procedures (minjisaiseitetsuzuki-kaishi), commencement of
corporate reorganization procedures (kaishakoseitetsuzuki-kaishi), commencement
of special liquidation (tokubetsu-seisan), or commencement of any other similar
legal rearrangement procedure is filed with respect to the Borrower;

 

  (ii)

when the Borrower adopts a resolution for dissolution, or receives an order of
dissolution (excluding the dissolution in association with mergers);

 

  (iii)

when the Borrower ceases its business;

 

  (iv)

when the Borrower becomes subject to a disposition for suspension of
transactions from the clearing house, or becomes subject to disposition for
suspention of transactions imposed by densai.net Co., Ltd., or to similar
dispositions imposed by any other electronic monetary claim recording
institution; or

 

  (v)

when a notice of the order of provisional attachment (kari-sashiosae),
preservative attachment (hozen-sashiosae), or attachment (sashiosae) (including
any similar procedure taken outside Japan) has been issued with respect to the
deposit claims or other claims held by the Borrower against any Lender.

 

(2)

If any of the events described in the Items below has occurred, all of the
obligations of the Borrower under this Agreement payable to all Lenders and the
Agent shall become due and payable upon notice from the Agent, by request of the
Majority Lenders, to the Borrower, and the Borrower shall immediately pay,
pursuant to this Agreement, the principal of the Individual Loan(s) and
interest, and Break Funding Cost and any other amount that it owes under this
Agreement:

 

  (i)

when the Borrower has delayed payment of its obligations under the Agreement;
provided that it shall not apply to the cases (a) where such delay is due to an
event similar to Loan Disruption Event (whether or not it is attributable to the
Lenders but excluding that case where it is attributable to the Borrower) or
other force majeure and it is performed within five (5) Business Days after such
event ceases, or (b) where such delay is cured within five (5) Business Days;

 

  (ii)

when any matter represented and warranted by the Borrower in the Relevant
Agreements has been found to be untrue in any material respect as of such
representation and warranty is made;

 

  (iii)

except for the preceding two Items, when the Borrower breaches any of its
obligations under the Relevant Agreements and such breach, if curable, remains
uncured for thirty (30) days after written notice thereof from the Agent to the
Borrower;

 

  (iv)

when there is an attachment (sashiosae), or a notice of the order of provisional
attachment (kari-sashiosae), preservative attachment (hozen-sashiosae) or

 

- 15 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

  provisional disposition (kari-shobun) (including similar proceedings outside
Japan) has been dispatched, or auction procedures (keibaitetsuzuki) have been
commenced, with respect to any item that is the subject of security offered by
the Borrower to the Lenders, and when the order in relation to such notice or
the auction procedures is not terminated due to the reason other than the
completion of such procedures within thirty (30) days after the Borrower
receives such notice or the commencement of the auction procedures;

 

  (v)

when a special conciliation (tokutei-chotei) is claimed with respect to the
Borrower;

 

  (vi)

if any corporate bonds issued by either the Borrower for the total amount
exceeding one billion Yen (¥1,000,000,000) have become accelerated;

 

  (vii)

if any obligation of the Borrower for the total amount exceeding one billion Yen
(¥1,000,000,000) other than those under this Agreement becomes accelerated due
to an event of default, or if any guarantee obligation of the Borrower for the
total amount exceeding one billion Yen (¥1,000,000,000) for the benefit of a
third person fails to be performed;

 

  (viii)

when the Borrower suspends its businesses or receive a disposition for
suspension of business, etc., from the competent government authority and such
disposition has not been withdrawn or cancelled within thirty (30) days after
the reception of notice of such disposition;

 

  (ix)

when either Guarantor falls into any Item listed in Paragraph (1) of this
Article 5-1;

 

  (x)

when the guarantee obligation of either Guarantor ceases to be effective whether
because of invalidation, revocation, or any other reason whatsoever;

 

  (xi)

when the proportion of voting rights which the Guarantor A has either directly
or indirectly to the Borrower becomes less than fifty-one percent (51%);

 

  (xii)

when the proportion of voting rights which the Guarantor A has either directly
or indirectly to the Guarantor B becomes less than fifty-one percent (51%);

 

  (xiii)

when the Securities Right becomes invalid, void or lost its effect for whatever
reason, or the perfection is lost, or when these things are likely to occur;

 

  (xiv)

other than any of the preceding Items, when the business or condition of assets
of either the Borrower materially deteriorates, or is reasonably determined to
be likely to materially deteriorate and it is objectively considered that any
event which makes it necessary to take some measures to preserve the claims has
happened, and the Lenders through the Agent makes a demand setting a period of
time not less than thirty (30) days and it has not confirmed by the Agent that
the reason described above has been cured in such period. The Borrower agrees
with the suspension of withdrawal of the deposit that the Borrower saves up in
any Lender or the Agent or the Lenders; provided, however, that in the case
where the Borrower has performed all of the obligation of the Agreement, all of
the obligation of the Borrower under this Agreement shall not become immediately
due and payable, and the relevant Lender or the Agent shall cancel the
suspension of withdrawal of the Borrower’s deposit.

 

(3)

In the case where a notice under the preceding Paragraph is delayed or not
delivered due to a fault of the Borrower or the Guarantors, all of the
obligations of the Borrower under this Agreement shall become due and payable at
the time such request or notice should have been delivered normally, and the
Borrower shall immediately pay the principal of the Individual Loan(s),
interest, the Break Funding Cost and any other amount which the Borrower owes
under this Agreement.

 

(4)

When any Lender becomes aware of the occurrence of any Event of Default, the
Lender shall immediately notify the Agent of such occurrence, and the Agent
shall notify all other Lenders of the occurrence of such event.

 

- 16 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

(5)

In the case any Borrower shall suffer any Damage, Etc. due to application of
this Article with respect to Item (ii) of Article 3-1, Item (v) or (vi)
Paragraph (3) of Article 4-1, no Borrower shall claim compensation for the
Damage, Etc. against the Lender and the Agent. In the case any Lender or the
Agent shall suffer any Damage, Etc., the Borrowers shall be liable for all the
Damage, Etc.

[Remainder of the page left intentionally blank]

 

- 17 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

Chapter 6 Terms and Conditions of Payment of Obligations

 

Article 6-1

(Performance of Obligations of the Borrower)

 

(1)

In order to repay its obligations under this Agreement, the Borrower shall
transfer the relevant amount to the Syndicate Account by the Due Time for
Payment, for those obligations for which a Payment Date is provided under this
Agreement, or immediately upon the request of the Agent, for those obligations
for which the Payment Date is not provided under this Agreement. In such case,
the obligation of the Borrower to the Agent or the Lenders shall be deemed to
have been performed upon the withdrawal by the Agent of the relevant amount from
the Syndicate Account. The Agent shall make the withdrawal on the Payment Date
for those obligations for which a Payment Date is provided under this Agreement,
or promptly after the date of transfer of such amount for those without a
provision for a Payment Date.

 

(2)

The Borrower grants to the Agent the authority to withdraw amounts from the
Syndicate Account in accordance with the preceding Paragraph, and waives the
right to cancel such delegation (the Borrower shall not need to issue any check
or demand for withdrawal in order for the Agent to make such withdrawal).

 

(3)

Unless otherwise provided for in this Agreement, even if a payment of
obligations under this Agreement by the Borrower is made directly to the Lenders
without going through the Agent in violation of Paragraph (1) of this Article,
such payment shall not be deemed to constitute a performance of obligations
under this Agreement. In this case, the Lender receiving such payment shall
immediately pay the money it receives to the Agent, and the obligations with
respect to such money shall be deemed to have been performed upon the receipt by
the Agent of such money; provided, however, that in the case where the Borrower
disposes of (voluntary sale; nin-i-baikyaku) assets subject to a blanket
security interest (ne-tampoken) (excluding those established in violation of
this Agreement) that have been granted in favor of a Lender as the secured
party, and directly pays to that Lender the proceeds it receives from such
disposal in order to perform its obligations under this Agreement, such direct
payment shall be considered to constitute the due performance of obligations
under this Agreement, and in such case the relevant Lender shall promptly report
to the Agent such payment amount and the contents of allocation. The Borrower
may not perform its obligations under this Agreement by accord and satisfaction
(daibutsu-bensai) unless the Agent and all Lenders give their prior written
consent.

 

(4)

Payments by the Borrower under this Article and the performance of the guarantee
obligations under the Guarantees shall be applied in the order set forth below
(such order shall be hereinafter referred to as the “Order of Allocation”);
provided, however, that if the obligation of the Borrower under this Agreement
has been accelerated, the order of the application shall be as separately
provided in this Agreement:

 

  (i)

the expenses, etc. the Agent has incurred on behalf of the Borrower and to be
borne by the Borrower under this Agreement, and the Agency Fee;

 

  (ii)

the expenses, etc. payable to a third party which are to be borne by the
Borrower under this Agreement;

 

  (iii)

the expenses, etc. any Lender has incurred on behalf of the Borrower which are
to be borne by the Borrower under this Agreement;

 

  (iv)

default interest and Break Funding Cost;

 

  (v)

interest on the loans; and

 

  (vi)

principal of the loans.

 

- 18 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

(5)

Upon the application as set forth in the preceding Paragraph, in the case where
the amount to be applied falls short of the amount under any of the items, with
respect to the first item not fully covered (the “Deficient Item”), the
remaining amount, after the application to the item of the next highest order of
priority, shall be applied pro rata in proportion to the amount of individual
payment obligations owed by the Borrower under the Deficient Item which have
become due and payable (such allocation method shall be hereinafter referred to
as the “Deficient Item Allocation Method”).

 

(6)

Unless required by the Laws and Ordinances, the Borrower shall not deduct Taxes
and Public Charges from the amount of obligations to be paid pursuant to this
Agreement. In the case where it is necessary to deduct Taxes and Public Charges
from the amount payable by the Borrower, the Borrower shall additionally pay the
amount necessary in order for the Lenders or the Agent to be able to receive the
amount that they would receive if no Taxes and Public Charges were imposed. In
such case, the Borrower shall, within thirty (30) days from the date of payment
by itself, directly send to the relevant Lender(s) or the Agent a certificate of
tax payment in relation to withholding taxes issued by the tax authorities or
other competent governmental authorities in Japan.

 

Article 6-2

(Set-off)

 

(1)

When the Borrower is required to perform its obligations to the Lenders or the
Agent upon a Payment Date, upon acceleration, or otherwise, the Lender or the
Agent may (a) notwithstanding Paragraph (3) of the preceding Article, set off
its deposit obligations or other obligations owed to the Borrower against the
claim it has against the Borrower under this Agreement, and (b) without any
prior notice or any established procedures, take the amount deposited by the
Borrower and apply this amount to the payment of obligations. When such set-off
or application to payment is made, the interest, Break Funding Cost, default
interest, etc., in respect of the claims and obligations, shall be calculated up
to the date of such calculation, and in such calculation, the interest rate or
any other rates shall be in accordance with each relevant agreement stipulating
such interest rate or such other rates, and, in the case where there is no such
provision, as reasonably determined by the Lender or the Agent, and the foreign
exchange rate at the time such calculation is made, as reasonably determined by
the Lender, shall be applied. When the amount to be set off or applied to
payment is not sufficient to extinguish all of the obligations of the Borrower,
the Lender or the Agent may apply such set-off amount in the order and the
method it deems appropriate, and the Borrower shall not object to such
application.

 

(2)

The Borrower may, regardless of Paragraph (3) of the preceding Article, set off
its obligations owed to that Lender or the Agent under this Agreement with its
deposit claim or any other claim that it has against a Lender that has become
due with, only when the Individual Loan or the obligation that the Borrower owes
to the Agent under the Agreement becomes due. In such case, the Borrower shall
give a written set-off notice (on or before six (6) Business Days in advance,
unless it is necessary for the Borrower to preserve such claim) and promptly
submit to the relevant Lender or the Agent the certificate or passbook of the
deposit or other claim subject to set-off. When such set-off is made, the
interest, default interest, etc., on the claims and obligations shall be
calculated up to the delivery date of such set-off notice, and in such
calculation, the interest rate or any other rates shall be in accordance with
each relevant agreement stipulating such interest rate or such other rates (in
the case where there is no such provision, as reasonably determined by the
relevant Lender or the Agent), and the foreign exchange rate at the time such
calculation is made, as reasonably determined by the relevant Lender or the
Agent, shall be applied. When the claims of the Borrower to be set off are not
sufficient to extinguish all of its obligations, the Borrower may apply such
set-off amount in the order and method it deems appropriate; provided, however,
that if the Borrower does not instruct such order or method, any such amounts
may be applied in the order and the method deemed appropriate by the relevant
Lender or the Agent, and the Borrower shall not object to such application.

 

- 19 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

(3)

In the case where a set-off or application to payment is made under the
preceding two Paragraphs, the relevant Lender or the Agent in regard to
Paragraph (1) of this Article, and the Borrower in regard to Paragraph (2) of
this Article, shall promptly notify the Agent of the details in writing. If any
Damages, Etc. are incurred by the Lenders or the Agent due to delay of such
notice without any reasonable cause, the Lender or the Agent who failed to give
such notice or the Borrower who failed to give such notice shall bear such
Damages, Etc..

[Remainder of the page left intentionally blank]

 

- 20 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

Chapter 7 Terms and Conditions to Prepayment

 

Article 7-1

(Terms and Conditions to Prepayment)

 

(1)

The Borrower shall have the right to prepay the principal of an Individual Loan
before the Payment Date, (a “Prepayment”); provided, however, that the Borrower
shall give the Agent notice of each such prepayment as provided in Paragraph
(2) of this Article below and, upon the date specified in any such notice of
prepayment, the amount to be prepaid shall become due and payable hereunder.

 

(2)

In the case where a Prepayment is desired, the Borrower shall give a written
notice to the Agent by six (6) Business Days prior to the desired date to make
the Prepayment (the “Desired Prepayment Date”), stating (a) the principal amount
that the Borrower desires to prepay (provided that the amount must be one
hundred million Yen (¥100,000,000) or more in increments of one hundred million
Yen (¥100,000,000), expect in the case all the obligations hereunder are to be
paid by the Prepayment), (b) in regard to the principal amount desired to be
prepaid, the fact that the interest that has accrued from (and including) the
first day of the Interest Period during which the Desired Prepayment Date occurs
up to (and including) the Desired Prepayment Date (referred to in this Chapter
as the “Accrued Interest”, to be calculated in accordance with the standard
method for calculation of interest under this Agreement) will be paid in full on
the Desired Prepayment Date, and (c) the Desired Prepayment Date.

 

(3)

In the case of Prepayment in accordance with the preceding Paragraph, the
relevant Lenders shall notify the Agent of the amount of the Break Funding Cost
by two (2) Business Days prior to the Desired Prepayment Date. After receiving
such notice, the Agent shall notify the Borrower of such Break Funding Cost by
the Business Day immediately preceding the Desired Prepayment Date. The Borrower
shall pay the total of the principal, the Accrued Interest and the Break Funding
Cost in respect of the Individual Loan to be prepaid on the Desired Prepayment
Date.

 

(4)

In the case where a portion of the Individual Loan is prepaid in accordance with
this Agreement, it shall be applied to reduce the principal of the relevant
Individual Loan to be paid on the latest Principal Payment Date set out in the
Principal/Interest Payment Date Chart in Schedule 2.

[Remainder of the page left intentionally blank]

 

- 21 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

Chapter 8 Essential Syndication Terms

 

Article 8-1

(Rights and Obligations of the Lenders)

 

(1)

Unless otherwise provided in this Agreement, the obligations of the Lenders
under this Agreement shall be independent, and no Lender shall be released from
its obligations under this Agreement for the reason that any other Lender fails
to perform such obligations. No Lender shall be responsible for the failure of
any other Lenders to perform its obligations under this Agreement.

 

(2)

If a Lender, in breach of its Lending Obligation, fails to extend the Individual
Loan on the Drawdown Date, such Lender shall, upon request by the Borrower,
immediately compensate the Borrower for all the Damages, Etc. incurred by the
Borrower as a result of such breach of the Lending Obligation; provided,
however, that the maximum amount of such compensation to the Borrower for the
Loss incurred shall be the difference between (i) the interest and other
expenses that the Borrower is required or would be required to pay if the
Borrower separately makes a drawdown as a result of the Individual Loan’s
failure to be made on the Drawdown Date, and (ii) the interest and other
expenses that the Borrower would have been required to pay if the Individual
Loan were made on the Drawdown Date.

 

(3)

Except as otherwise provided in this Agreement, the rights of the Lenders under
this Agreement are independent and each Lender may exercise its rights under
this Agreement separately and independently.

 

Article 8-2

(Distributions to the Lenders)

 

(1)

In the case where any amount remains after deducting the amounts under Items
(i) and (ii) of the Order of Allocation from the amount withdrawn from the
Syndicate Account in accordance with this Agreement or the amount received by
the performance of the guarantee obligations under the Guarantees, the Agent
shall immediately distribute such remaining amount to each Lender in accordance
with the provisions of this Article. If an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae) with respect to the deposit claim in the Syndicate Account is served
on the Agent prior to a withdrawal from the Syndicate Account, the Agent shall
have no responsibility to withdraw from the Syndicate Account or make a
distribution under this Article. In the case where the Agent makes a
distribution in spite of such service of an order, absent willful act or gross
negligence on the part of the Agent, the Lenders who received such distribution
will return to the Agent the amounts that were distributed immediately upon the
request of the Agent. In the case where the refund of distribution is made by
the Lenders and the Agent returns the funds to the Syndicate Account, the
obligations paid by such funds by the Borrower shall retroactively become
unperformed as of the time of withdrawal of such money from the Syndicate
Account.

 

(2)

In the case where, prior to a distribution by the Agent to the Lender in
accordance with this Article, (a) an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae) with respect to the loan claim in the Individual Loan is served on
the Borrower, or (b) the loan claim in the Individual Loan is assigned the
rights and obligations of the Borrower, the Agent and the Lenders shall be
subject to the following provisions:

 

  (i)(a)

In the case where the Agent, unaware of any Attachment, etc. (as defined below),
completes the distribution to the Lenders pursuant to this Article before
receiving a notice from the Borrower that an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae) was served (in this Item (i), “Attachment, Etc.”) with respect to a
loan claim on the Agent:

In this case, even if the creditor obtaining an order for provisional attachment

 

- 22 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

(kari-sashiosae), preservative attachment (hozen-sashiosae), or attachment
(sashiosae), the Borrower, the Guarantors, the Lenders, or any other third party
suffers Damages, Etc. as a result of such distribution by the Agent and the
withdrawal from the Syndicate Account prior to such distribution, the Agent
shall not be liable in relation thereto, and the Borrower shall deal with the
matter at its own cost and liability. The Borrower shall compensate the Agent
for any Damages, Etc. if any, incurred by the Agent due to such withdrawal and
distribution.

 

  (b)

In the case where the Agent, unaware of any Attachment, Etc. after the
withdrawal of the relevant amount from the Syndicate Account in accordance with
this Agreement and before the completion of a distribution to the Lenders
pursuant to this Article, receives a notice from the Borrower on the Attachment,
Etc. with respect to the loan claim for which such distribution on the Agent:

In this case, (A) with respect to the amount subject to such notice, the Agent
may withhold the distribution pursuant to this Article, and may take other
measures in the manner that the Agent deems reasonable; and (B) the Agent shall
distribute to all Lenders other than the Lender subject to such notice, the
money withdrawn from the Syndicate Account excluding that subject to such
notice. If the creditor obtaining an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae), or attachment
(sashiosae), the Borrower, the Guarantors, the Lender or any other third party
suffers any Damages, Etc. as a result of the distribution and a withdrawal from
the Syndicate Account prior to such distribution by the Agent pursuant to (A) of
this Item, the Agent shall not be liable in relation thereto, and the Borrower
shall deal with the matter at its own cost and liability. The Borrower shall
compensate the Agent for any Damages, Etc., if any, incurred by the Agent due to
such withdrawal and distribution.

 

  (c)

In the case where the Agent receives a notice from the Borrower of Attachment,
Etc. with respect to the loan claim under this Agreement prior to a withdrawal
from the Syndicate Account in accordance with this Agreement:

In this case, (A) the Agent shall not withdraw the funds subject to such notice
from the Syndicate Account in accordance with this Agreement; provided that
regardless of such notice, in the case the Agent has not received a notice of
Attachment, Etc. from the Borrower in accordance with this Agreement by one
(1) Business Day prior to the day on which the Agent makes a withdrawal, the
Agent may make a withdrawal from the Syndicate Account and make a distribution,
and (B) the Agent shall distribute the funds withdrawn from the Syndicate
Account other than the funds subject to such notice to all Lenders other than
the Lenders subject to such notice. If the creditor obtaining an order for
provisional attachment (kari-sashiosae), preservative attachment
(hozen-sashiosae), or attachment (sashiosae), the Borrower, the Guarantors, the
Lender, or any other third party suffers any Damages, Etc. as a result of the
distribution and the withdrawal from the Syndicate Account prior to the
distribution by the Agent pursuant to the prioviso of (A) of this Item, the
Agent shall not be liable in relation thereto, and the Borrower shall deal with
the matter at its own cost and liability. The Borrower shall compensate the
Agent for any Damages, Etc., if any, incurred by the Agent due to such
withdrawal and distribution.

 

  (ii)

If the assignor and the assignee, in their joint names, notify the Agent of an
assignment of the loan claims in accordance with the provisions of this
Agreement:

In this case, the Agent shall, after receiving either of such notice(s),
immediately commence all administrative procedures necessary in order to treat
such assignee as the creditor of such loan claim, and the Agent shall not be
held liable, insofar as the

 

- 23 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

Agent treats the previous Lender as the creditor until the Agent notifies the
Borrower, the assignor and the assignee that such procedures have been
completed. If the assignee or any other third party suffers Damages, Etc. due to
such treatment by the Agent, the Agent shall not be liable in relation thereto,
and the assignor of such loan claim shall deal with the matter at its own cost
and liability. The assignor of such loan claims shall compensate the Agent for
any Damages, Etc. incurred by the Agent arising out of this Item, if any.

 

(3)

A distribution by the Agent to the Lenders shall be made in the order of Items
(iii) through (vi) of the Order of Allocation. If a Deficient Item arises in the
amounts to be distributed, the Allocation and the distribution with respect to
such Deficient Item shall be made in accordance with the Deficient Item
Allocation Method.

 

(4)

Notwithstanding the provisions regarding the Order of Allocation and the
Deficient Item Allocation Method, if the Borrower becomes subject to an
acceleration with respect to its obligations hereunder, the Agent shall
distribute the remaining amount, after deducting the amounts described under
Items (i) and (ii) of the Order of Allocation, of the amount paid by the
Borrower, in proportion to the amount of the obligations that the Borrower owes
to the Lenders under this Agreement and the Agent shall not owe any liability as
long as it makes such distribution. In this case, the allocation shall be made
in the order and the method that each Lender deems appropriate, and the Lenders
shall promptly report to the Agent contents of allocation.

 

(5)

If the remittance of money by the Borrower to the Syndicate Account is made
later than the Due Time for Payment, the Agent shall be under no obligation to
make the distribution under Paragraph (1) of this Article on the same date. In
such case, the Agent shall make such distribution immediately after receiving
remittance from the Borrower, and the Borrower shall bear any Damages, Etc., if
any, incurred by the Lenders or the Agent as a result thereof.

 

(6)

Upon request from the Agent, and if such request is based on a reasonable cause,
the Lenders receiving such request shall immediately notify the Agent of the
amount (including specifics) of the claims they hold against the Borrower under
this Agreement. In this case, the obligation of the Agent to make a distribution
under Paragraph (1) of this Article shall arise at the time all such notices
reach the Agent. In the case where a Lender delays such notice without
reasonable cause, such Lender shall bear all Damages, Etc., if any, incurred by
the Lenders or the Agent due to such delay.

 

(7)

The Agent may make a distribution to the Lenders by Temporary Advance. If the
Temporary Advance is not cleared by the Due Time for Payment, the Lenders who
received the distribution pursuant to this Paragraph shall, immediately upon the
Agent’s request, reimburse to the Agent the amount of such Temporary Advance
that it received. The Lenders shall, immediately upon the Agent’s request, pay
to the Agent any Temporary Advance Costs required in making such Temporary
Advance, in proportion to the amount of Temporary Advance that it received. If
the Lender pays such Temporary Advancement Costs to the Agent, and if such
Temporary Advancement is made under the request of the Borrower, the Borrower
shall compensate such Lender for such Temporary Advancement Costs.

 

Article 8-3

(Rights and Obligations of the Agent)

 

(1)

The Agent shall, on behalf of all Lenders, perform the duties, and exercise the
rights, set forth in each provision of the Relevant Agreements entrusted by all
Lenders to the Agent (referred to in this Paragraph as the “Agency Services”),
and shall exercise such rights as, in the Agent’s opinion, are ordinarily
necessary or appropriate upon performing the Agency Services. The Agent shall
not be liable for any obligation other than those expressly specified by the
provisions of the Relevant Agreements, nor be liable for any non-performance of
obligations by any of the Lenders under the Relevant Agreements. The Agent shall
be an

 

- 24 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

  agent of the Lenders and, unless otherwise provided, shall not be an agent of
the Borrower and the Guarantors. The Borrower shall pay a fee separately agreed
with the Agent (the “Agency Fee”) in consideration of the Agent undertaking the
Agency Services under the Relevant Agreements.

 

(2)

The Agent may rely upon any communication, instrument and document that have
been delivered by an appropriate person with the signature or the name and seal
of such appropriate persons and believed by the Agent to be true and correct,
and may act in reliance upon any written opinion or explanatory letter of
experts reasonably appointed by the Agent within the necessary extent in
relation to the Relevant Agreements.

 

(3)

The Agent shall perform its duties and exercise its authorities provided for in
the Relevant Agreements with the due care of a good manager.

 

(4)

Neither the Agent nor any of its directors, employees or agents shall be liable
to the Lenders for any actions or inactions pursuant to, or in connection with
the Relevant Agreements, unless there is a willful misconduct or gross
negligence on its or their part. The Lenders other than the Agent shall jointly
and severally indemnify the Agent for any and all liabilities and Damages, Etc.
incurred by the Agent in the course of the performance of its duties under the
Relevant Agreements, to the extent not reimbursed by the Borrower or the
Guarantors, and only for the amount outstanding after deducting the portion for
which the Agent should contribute, calculated pursuant to the Participation
Ratio of the Lenders acting as the Agent (provided, however, that if any of the
Lenders cannot perform the indemnity for which it is liable, the Participation
Ratio of the Lender acting as the Agent shall be calculated by dividing the
Participation Ratio of the Lender acting as the Agent by the aggregate of the
Participation Ratios of the Lenders other than such non-indemnifying Lender).

 

(5)

The Agent shall not guarantee the validity of the Relevant Agreements and the
Guarantees, or any matters represented in the Relevant Agreements and the
Guarantees, and the Lenders shall enter into, and conduct transactions
contemplated in, the Relevant Agreements at their sole discretion by conducting
investigations as to the creditworthiness of the Borrower and the Guarantors and
other necessary matters on the basis of the documents, information and other
data as they deem appropriate.

 

(6)

In the case where the Agent is also acting as a Lender, the Agent shall have the
same rights and obligations as other Lenders under the Relevant Agreements,
irrespective of the Agent’s obligations under the Relevant Agreements. The Agent
may engage in commonly accepted banking transactions with the Borrower and the
Guarantors outside the scope of the Relevant Agreements. The Agent shall not be
required to disclose to other Lenders any information relating to the Borrower
and the Guarantors obtained through transactions outside the scope of the
Relevant Agreements, nor shall the Agent be required to distribute to other
Lenders any amount it has received from the Borrower and the Guarantors through
transactions with the Borrower and the Guarantors outside the scope of the
Relevant Agreements (any information that the Agent has received from the
Borrower or the Guarantors shall be, unless expressly identified as being made
pursuant to the Relevant Agreements, deemed acquired in relation to the
transactions outside the scope of the Relevant Agreements.).

 

(7)

In the case where the Agent is also acting as a Lender, in the calculation of
amounts to be distributed to each Lender pursuant to the provisions of this
Agreement, unless otherwise provided herein, the amounts to be distributed to
each Lender other than the Agent shall be determined by discarding any amount
less than one Yen (¥1), and the amount remaining after deduction of the amounts
distributed to other Lenders from the aggregate distribution amounts shall be
the amounts to be distributed to the Lender who is also acting as the Agent.

 

(8)

Except for the preceding Paragraph or unless otherwise provided in the Relevant
Agreements, the handling of fractions less than one Yen (¥1) that are required
under the Relevant Agreements shall be made in the manner the Agent deems
appropriate.

 

- 25 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

(9)

In the case where the Agent receives any notice from the Borrower or the
Guarantors which is required to be given to the Lenders in accordance with the
Relevant Agreements, the Agent shall immediately inform all Lenders of the
details of such notice, or if the Agent receives any notice from a Lender which
is required to be given to the Borrower, the Guarantors or other Lenders in
accordance with the Relevant Agreements, the Agent shall immediately inform the
Borrower, the Guarantors or all Lenders other than the Lender who gave such
notice of the details of such notice. The Agent shall make available for review
by the Lenders during the ordinary business hours any documents obtained from
the Borrower or the Guarantors and kept by the Agent.

 

Article 8-4

(Resignation and Dismissal of the Agent)

 

(1)

The procedures for resignation of the Agent shall be as follows:

 

  (i)

The Agent may resign from its position by giving a written notice to all
Lenders, the Guarantors and the Borrower; provided, however, that such
resignation shall not become effective until a successor Agent is appointed and
accepts such appointment.

 

  (ii)

In the case where the notice is given pursuant to the preceding Item, the
Majority Lenders shall appoint a successor Agent upon obtaining the consent of
the Borrower.

 

  (iii)

In the case where a successor Agent is not appointed by the Majority Lenders
within thirty (30) days from the date the notice under Item (i) above is given,
or if the entity appointed by the Majority Lenders does not agree to assume the
position, the Agent in office at that time shall, upon obtaining consent from
the Borrower, appoint a successor Agent in lieu of the Majority Lenders.

 

(2)

The procedures for dismissal of the Agent shall be as follows:

 

  (i)

The Majority Lenders may dismiss the Agent by giving a written notice thereof to
each of the other Lenders, the Borrower, the Guarantors and the Agent; provided,
however, that such dismissal shall not become effective until a successor Agent
is appointed and accepts such appointment.

 

  (ii)

In the case where the notice is given pursuant to the preceding Item, the
Majority Lenders shall appoint a successor Agent upon obtaining the consent from
the Borrower.

 

(3)

In the case where the entity appointed as the successor Agent under the
preceding two Paragraphs accepts the appointment, the former Agent shall deliver
to the successor Agent all documents and materials it retained as the Agent
under the Relevant Agreements, and shall give all the cooperation necessary for
the successor Agent to perform its duties as the Agent set forth under the
Relevant Agreements.

 

(4)

The successor Agent shall succeed to the rights and obligations of the former
Agent under the Relevant Agreements, and the former Agent shall, at the time of
assumption of office by the successor Agent, be released from all of its
obligations as the Agent; provided, however, that the provisions of the Relevant
Agreements relevant to any actions (including omissions) conducted by the former
Agent during the period it was in office shall remain effective.

 

(5)

In the case where the Borrower falls into any following Item, the Agent may
resign with the agreement of Majority Lenders, notwithstanding the preceding
four (4) Paragraphs. In the case where the Agent resigns under this Paragraph,
the resigning Agent shall promptly notify the Borrower, the Guarantors and all
Lenders other than Lenders which made such agreement of such resignation and the
Borrower shall not make any objection. Majority Lenders may appoint a successor
Agent and the Borrower shall not make any objection (the preceding two
Paragraphs shall apply mutatis mutandis in the case where the successor

 

- 26 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

  Agent which is appointed under this Paragraph accepts the appointment). Even
in the case where the Agent resigns under this Paragraph, the Borrower shall not
be exempted from payment of the accrued Agency Fees.

 

  (i)

If a petition (including similar petition filed outside Japan) of commencement
of bankruptcy procedures (hasantetsuzuki-kaishi), commencement of rehabilitation
procedures (saiseitetsuzuki-kaishi), commencement of reorganization procedures
(koseitetsuzuki-kaishi), commencement of special liquidation
(tokubetuseisan-kaishi), or commencement of any other similar legal procedures
(including similar procedures outside of Japan) has been filed against the
Borrower; or

 

  (ii)

If the Borrower fails to pay the Agent Fee, and if, although the Agent requests
the Borrower to pay the Agent Fee by setting a reasonable period of time, the
Borrower fails to pay the Agent Fee within such period.

 

(6)

In the case where a successor Agent is not promptly appointed by agreement of
the Majority Lenders when the Agent resigns under the preceding Paragraph, the
Majority Lenders and the Agent (provided that, when the Agent has already
resigned, the Majority Lenders) may, within the scope reasonably necessary to
make it possible for each Lender to act for itself, make necessary or
appropriate changes to the Relevant Agreements, including a possible deletion of
or amendment to provisions relating to the Agent in the Relevant Agreements.

 

Article 8-5

(Decisions of Majority Lenders)

 

(1)

The procedures for decisions of the Majority Lenders shall be as follows:

 

  (i)

When an event requiring the instruction of the Majority Lenders under the
Relevant Agreements occurs, a Lender may give a notice to the Agent to request a
decision of the Majority Lenders.

 

  (ii)

The Agent shall, upon receipt of a notice under the preceding Item, immediately
give to all Lenders a notice that it will seek a decision of the Majority
Lenders.

 

  (iii)

Each Lender shall, upon receipt of the notice under the preceding Item, make its
decision on the relevant event and inform the Agent of such decision within a
reasonable period designated by the Agent (in principle, by five (5) Business
Days after the receipt of the notice under the preceding Item).

 

  (iv)

If a decision of the Majority Lenders is made pursuant to the preceding three
(3) Items, the Agent shall immediately notify the Borrower, the Guarantors and
all Lenders of such decision as the instruction by the Majority Lenders.

 

(2)

In addition to the preceding Paragraph, in the case where the Agent itself
decides that an event which requires a decision of the Majority Lenders has
occurred, the Agent may give all Lenders a notice to seek such decision. The
procedures after giving such notice shall follow the provisions of Items
(iii) and (iv) of the preceding Paragraph.

 

(3)

The Lenders shall not individually make any claim against the Guarantors for the
performance of guarantee obligations under the Guarantees without a decision by
the Majority Lenders. In making a claim for the performance of the guarantee
obligation, a Lender shall make it through the Agent, and other Lenders shall
cooperate with such Lender, and the Borrower shall cause making a claim for the
Guarantors to cooperate.

 

Article 8-6

(Collection from a Third Party)

 

(1)

Without the prior written consent of the Agent and all Lenders, no third party
other than the Borrower or the Guarantors shall repay the obligations of the
Borrower under this Agreement; provided, however, that in the case all the
obligations hereunder are to be paid by such payment by the third party, neither
the Agent nor all Lenders can reject such consent without any reasonable reason.

 

- 27 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

(2)

Except for the guarantee by the Guarantees and except in the case there is a
prior written consent of the Agent and all Lenders, the Borrower shall not,
after the date of the execution of this Agreement, request from any third party
a guaranty (excluding any blanket guarantee (ne-hoshou) but including any
physical guaranty other than a blanket security interest (ne-tampo)) for the
obligations of the Borrower under this Agreement, or cause any third party to
assume the obligations under this Agreement.

 

(3)

In the case where a Lender enters into a guaranty (including those to establish
any physical guaranty interest, hereinafter the same in this Paragraph) or a
debt assumption with any third party with respect to the obligations of the
Borrower under this Agreement, without any request by the Borrower, the Lender
shall be required to obtain prior written agreement of the third party with
respect to each Item described below, and in the case a payment is received from
such third party pursuant to such guaranty or debt assumption, the Lender
receiving such payment shall report to the Agent the amount of payment, contents
of its allocation, information regarding the third party, and such other
information as the Agent may request:

 

  (i)

the third party shall have the same obligations as the relevant Lender against
the Agent, other Lenders and the Borrower under this Agreement with respect to
any exercise of its right for compensation and contractual claim arising as a
result of the performance of its guaranty obligation or its debt assumption, or
as a result of the exercise of the security interest set by itself;

 

  (ii)

the third party shall be bound by each provision of this Agreement;

 

  (iii)

the third party is a legal entity resident in Japan (one with a head office,
branch or business office registered under the laws of Japan in Japan), is not a
subsidiary of the Borrower, and the Borrower is not a subsidiary of that third
party;

 

  (iv)

in the case where a third party obtains a part of the claim under an Individual
Loan by subrogation, such loan claim amount acquired by subrogation shall be one
hundred million Yen (¥100,000,000) or more;

 

  (v)

the subrogation will not lead to imposition of withholding or other tax and
increase the amount of interest or any other fees or costs to be paid by the
Borrower; and

 

  (vi)

the Borrower gives consent; provided, however, that the Borrower cannot reject
such consent without any reasonable reason

In the case where a loan claim is acquired by subrogation by a third party under
Item (i) above, the expenses arising from the exercise of such acquisition by
subrogation shall be entirely borne by the relevant Lender or such third party.
Until the date on which the acquisition by subrogation occurs, the relevant
Lender shall pay to the Agent five hundred thousand Yen (¥500,000) with the
consumption tax, in consideration of the procedures, etc., for such acquisition
by subrogation, for each acquisition by subrogation of a loan claim for each
Individual Loan.

 

Article 8-7

(Exercise of Blanket Security Interest (ne-tampoken))

 

(1)

In the case where the Borrower is required to perform its obligations in a lump
sum under this Agreement to the Agent or the Lenders when due, or upon
acceleration or otherwise, and any blanket security interest (ne-tampoken) has
been established to secure its obligation under this Agreement, such Agent or
Lender may, regardless of any other provision in this Agreement, exercise its
blanket security interest (ne-tampoken) over the loan claims against the
Borrower under this Agreement and receive the payment of the claim of the Agent
or the relevant Lender hereunder against the Borrower (including the exercise by
the method of obtaining the title of possession of the object (kizoku seisan) or
of the method disposing of the object to a third party (shobun seisan) or the
exercise by the method other than that stipulated in laws and in accordance with
the condition of the blanket security interest, hereinafter referred to in this
Article as “Exercise of Blanket Security Interest”).

 

- 28 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

(2)

In the case of an Exercise of Blanket Security Interest by a Lender under the
preceding Paragraph, the Lender shall immediately notify the Agent of the
details thereof (including payment amount and the method of allocation) in
writing. If any Damages, Etc. are incurred by any Lenders or the Agent due to
delay of such notice without any reasonable cause, the Lender that has failed to
give such notice shall bear such Damages, Etc..

 

Article 8-8

(Adjustments among the Lenders)

 

(1)

If a set-off or application to payment is made by a Lender against the deposit
obligation relating to the Syndicate Account pursuant to this Agreement (such
Lender shall be referred to in this Paragraph as a “Set-off, Etc. Initiating
Lender”), it shall make adjustments among the Lenders and the Agent to assign
the claims pursuant to the procedures in the Items below:

 

  (i)

the Agent shall calculate the amount (referred to in this Article as the
“Intended Distribution Amount”) that the Lenders other than the Set-off
Initiating Lender or the Agent (hereafter “Remaining Lenders, Etc.”) should have
received, if the amount of the claim relating to the Individual Loan that was
extinguished by the set-off or application to payment were paid to the Agent,
pursuant to Article 8-2, Paragraphs (1) through (4);

 

  (ii)

the Set-off, Etc. Initiating Lender shall purchase from the Remaining Lenders,
Etc. loan claims in an amount equivalent to the Intended Distribution Amount at
face value; and

 

  (iii)

in the case where an assignment under the preceding Item is made, the Remaining
Lenders, Etc. shall, at their own expense, give notice to the Borrower and
Guarantors immediately after the assignment by a document bearing a confirmed
date stamp (kakutei-hizuke) pursuant to Article 467 of the Civil Code.

 

(2)

If a set-off is performed by the Borrower against a Lender pursuant to the
provisions of this Agreement (such Lender shall be referred to in this Paragraph
as a “Set-off Receiving Lender”), arrangements among the Lenders or the Agent to
assign claims pursuant to the procedures in the Items below shall be taken only
in the case where all Lenders or the Agent other than the Set-off Receiving
Lender request:

 

  (i)

the Agent shall calculate the Intended Distribution Amount that the Lenders
other than the Set-off Receiving Lender or the Agent (hereafter “Remaining
Lenders, Etc.”) should have received, if the amount of the claim under the
Individual Loan that was extinguished by the set-off were paid to the Agent,
pursuant to Article 8-2, Paragraphs (1) through (4);

 

  (ii)

the Set-off Receiving Lender shall purchase from the Remaining Lenders, Etc.
loan claims in an amount equivalent to the Intended Distribution Amount at face
value; and

 

  (iii)

in the case where an assignment under the preceding Item is made, the Remaining
Lenders, Etc. shall, at their own expense, give notice to the Borrower and
Guarantors immediately after the assignment by a document bearing a confirmed
date stamp (kakutei-hizuke) pursuant to Article 467 of the Civil Code.

 

(3)

In the case where a Lender, in respect of assets of the Borrower, as a result of
compulsory execution or exercise of a security interest established in violation
of this Agreement through a petition for an auction sale or enforcement for
income (syuueki shikkou) (referred to in this Paragraph as “Compulsory
Execution”), or as a result of the Lender requesting a distribution (excluding a
request for distribution under a security interest established in accordance
with this Agreement) in relation to a Compulsory Execution by any third party,

 

- 29 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

  receives any payment of claims it has against the Borrower under this
Agreement, the provisions of Paragraph (1) of this Article shall apply mutatis
mutandis; provided, however, that upon applying Paragraph (1) mutatis mutandis,
the amount equal to any expenses incurred by the Lender for initiating
Compulsory Execution by itself (including attorney’s fees) or any expenses
incurred by the Lender for its request for a distribution in relation to a
Compulsory Execution by any third party (including attorney’s fees) shall belong
to such Lender, and the Agent shall calculate the Intended Distribution Amount
assuming that the amount of any proceeds earned as a result of the Compulsory
Execution, less such expenses, were paid to the Agent.

 

Article 8-9

(Assignment of Position)

 

(1)

The Borrower shall not assign to any third party its position, rights or
obligations under this Agreement without the prior written consent of all
Lenders and the Agent.

 

(2)

Any Lender may assign to a third party its position under this Agreement, or all
or any part of its rights and obligations associated therewith, if the Borrower
and the Agent give their prior consent in writing and all requirements described
in the Items below are fulfilled (except for assignments of loan claims
otherwise covered in this Agreement; the Lender assigning its position shall be
hereinafter referred to as the “Position Assignor” and the person accepting such
assignment shall be referred to as the “Position Assignee”). The Borrower and
the Agent may not unreasonably withhold its consent, and the Agent, upon such
assignment, shall notify all Lenders of such assignment.

 

  (i)

If any partial assignment of a position under this Agreement is made, both the
Position Assignor and the Position Assignee shall become a Lender under this
Agreement and shall be bound by each provision of this Agreement on and after
the date of the assignment, and the initial Individual Loan Drawdown Amount at
the time of the execution of this Agreement (the “Initial Individual Loan
Drawdown Amount”) shall be reduced by an amount separately agreed between the
Position Assignor and the Position Assignee (referred to in this Paragraph as
the “Reduced Amount”) and thereafter the Individual Loan Drawdown Amount equal
to the Reduced Amount shall apply to the Position Assignee.

 

  (ii)

The Position Assignee is a legal entity resident in Japan (one with a head,
branch or business office registered under the laws of Japan in Japan; the same
shall apply in this Article and the succeeding Article).

 

  (iii)

If such assignment is made with respect to a part of a position under this
Agreement, both the values of (i) the Reduced Amount and (ii) the difference
between the Initial Individual Loan Drawdown Amount and the Reduced Amount are
equal to or more than one hundred million Yen (¥100,000,000).

 

  (iv)

No withholding tax or other taxes arise from such assignment, and there is no
increase in the amount of interest payable or any other rewards or expense by
the Borrower to the Position Assignee.

 

  (v)

The Position Assignee simultaneously acquires the position under this Agreement
and the position under the Security Agreement to the extent that is relevant to
the rights and obligations hereof that are subject to the assignment and the
Position Assignee is bound by the Security Agreement.

 

(3)

All expenses arising from an assignment under the preceding Paragraph shall be
borne by the Position Assignor or the Position Assignee. The Position Assignor
shall, by the date on which the assignment occurs, pay to the Agent five hundred
thousand Yen (¥500,000) with the consumption tax, in consideration of the
procedures, etc., for such assignment, for each Position Assignee.

 

- 30 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

Article 8-10

(Assignment of Loan Claim)

 

(1)

Unless otherwise provided in this Agreement, a Lender may assign its loan claims
only when the Borrower and the Agent give a prior consent in writing (in the
case where any Event of Default has occurred, a consent of the Borrower is not
necessary) and when all requirements described in each Item below are satisfied.
The Borrower and the Agent may not unreasonably refuse to give such consent. The
assignor and the assignee shall, promptly after the date of assignment, perfect
the assignment against the third parties and the obligor. In this case, the
assignor and assignee shall, under their joint names, promptly notify the Agent
of the fact that such assignment was made, and in the case that the Agent incurs
any Damages, Etc., in relation to the perfection, the assignor and the assignee
shall bear them. The Agent notify all Lenders of such assignment. In the case of
an assignment of loan claims pursuant to this Paragraph, any and all rights
relating to the assigned loan claims among the rights of the assignor under this
Agreement shall transfer to the assignee, and any and all obligations relating
to the assigned loan claims among the obligations of the assignor under this
Agreement shall be borne by such assignee. The Borrower shall consent in advance
to the transfer of the rights to, and bearing of the obligations by, the
assignee. In this case, the assignee shall be treated as a Lender in connection
with the application of the provisions of this Agreement relating to the loan
claims that are subject to assignment.

 

  (i)

The assignee shall be bound by the provisions in connection with the loan claims
under this Agreement relating to the loan claims succeeded.

 

  (ii)

The Assignee is a legal entity resident in Japan.

 

  (iii)

In the case where the assigned loan claim will be divided, the amount after
division will not be less than one hundred million Yen (¥100,000,000).

 

  (iv)

No withholding tax or other taxes arise from such assignment, and there is no
increase in the amount of the Borrower interest expense or any other rewards or
expense payable to the assignee.

 

  (v)

The Assignee simultaneously acquires the position under this Agreement and the
position under the Security Agreement to the extent that is relevant to the loan
claims that are subject to the assignment and the Assignee is bound by the
Security Agreement.

 

(2)

All expenses arising from the assignment under the preceding Paragraph shall be
borne by the assignor and/or assignee. The assignor shall, by the date on which
the assignment occurs pay to the Agent five hundred thousand Yen (¥500,000) with
the consumption tax, in consideration of the procedures, etc., for such
assignment, for each assignee.

 

Article 8-11

Money Lending Business Act

 

(1)

The Non-Bank Lender shall, in the case where it has entered into this Agreement,
or where it has determined the amount of interest or other obligation pursuant
to this Agreement, deliver to the Borrower without delay the document provided
in article 17 of the Money Lending Business Act in accordance with its terms.

 

(2)

The Non-Bank Lender shall immediately deliver to the Borrower the document
provided in article 18 of the Money Lending Business Act as necessary when it
has been repaid all or part of the loan claim. In the case where the Non-Bank
Lender is required to deliver such document to the Borrower, the Non-Bank Lender
shall immediately deliver the same each time it receives such payment.

 

(3)

In the case where the Non-Bank Lender assigns all or part of its loan claim to a
third party, it shall send the notification provided under article 24 of the
Money Lending Business Act pursuant to such provision.

 

- 31 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

(4)

The Non-Bank Lender shall, regardless of the Lender’s entrustment to the Agents
of the Agent Services in accordance with this Agreement, perform the Non-Bank
Lender’s obligations against the Borrower under (1) to (3) above and all the
other obligations of the Non-Bank Lender under the Money Lending Business Act on
its own responsibility, and the Agent shall not be responsible for any of those
obligations.

 

(5)

The person who has been assigned all or part of a loan claim from the Non-Bank
Lender shall perform the obligation under paragraph 2 of article 24 of the Money
Lending Business Act in accordance with the same on its own responsibility, and
the Agent shall not be responsible for any of those obligations.

 

(6)

The Non-Bank Lender shall, promptly after the execution of this Agreement,
notify in writing to the Agent the matters to be notified or disclosed to the
Borrower by the Agent in accordance with the Money Lending Business Act
(including, but not limited to, those under article 21 of the Money Lending
Business Act, but excluding any matter which the Agent knows). In the case of
amendment to any of those matters, the Non-Bank Lender shall immediately notify
in writing to the Agent of the content of such amendment.

 

Article 8-12

(Miscellaneous)

 

(1)

Disclosure of Information

The Borrower shall not object to the disclosure of the information in each of
the following Items; provided that in the case of Item (ii), a disclosing party
shall provide notice to the Borrower five (5) Business Days prior to such
disclosure except (a) in the case where any Event of Default has occurred or
(b) the party to which the information with regard to the Relevant Agreements is
to be disclosed is a bank or a foreign bank which has a branch office in Japan:

 

  (i)

In the case where a notice of refusal to make a loan has been given by a
Non-lending Lender, in the case any of the Events of Default has occurred, or in
the case a decision of the Majority Lenders has been required, the Agent and the
Lenders may disclose with each other any information with regard to the Borrower
and transactions with the Borrower, which either party has obtained through the
Relevant Agreements, to the extent reasonably required.

 

  (ii)

Upon the assignment of a position, the assignment of loan claims, the execution
of a guaranty or debt assumption, including physical guaranty, without
delegation from the Borrower, for an obligation borne by the Borrower under this
Agreement, or the sale of a loan participation of a loan claim under this
Agreement, a Lender discloses any information with regard to the Relevant
Agreements to an assignee (including a Position Assignee), the guarantor,
successor to debt, purchaser of a loan participation, and any person considering
such assignment, guaranty, debt assumption, or purchase of a loan participation
(including an intermediary of such transaction), on the condition that the
Lender imposes the confidentiality obligations on the other party. The
information with regard to the Relevant Agreements in this Item shall mean any
information regarding the credit of the Borrower that has been obtained in
connection with the Relevant Agreements, any information regarding the contents
of the Relevant Agreements and other information incidental thereto, and any
information regarding the contents of the loan claims subject to such
transaction and other information incidental thereto, and shall not include any
information regarding the credit of the Borrower that has been obtained in
connection with any agreement other than the Relevant Agreements.

 

  (iii)

The information relating to the Relevant Agreements is disclosed, to the extent
reasonably necessary, upon an order, direction, or request made pursuant to

 

- 32 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

  applicable laws or by administrative agencies, judicial agencies or other
relevant authorities in Japan and foreign countries, central banks, or
self-regulatory agencies, or to an attorney, judicial scrivener, certified
public accountant, accounting firm, tax accountant, rating agency, or any other
expert who needs to receive the disclosure of the confidential information in
relation to his/her works. The Lender may also disclose the information relating
to the Relevant Agreements to its parent company, subsidiary, and affiliate to
the extent necessary and appropriate for internal control purposes.

 

(2)

Default Interest

In the case where the Borrower delays the performance of an obligation under
this Agreement to a Lender or the Agent, the Borrower shall, immediately upon
the request of the Agent, for the period from (and including) the day that the
delinquent obligation (referred to in this Paragraph as the “Delinquent
Obligation”) should have been performed to (and including) the day on which the
Delinquent Obligation is performed in full, pay default interest on the amount
of the Delinquent Obligation at the rate of fourteen percent (14%) per annum.
The calculation method for such default interest shall be on a per day basis,
inclusive of the first and exclusive of the last day, wherein divisions shall be
done at the end of the calculation, and fractions less than one Yen (¥1) shall
be rounded down.

 

(3)

Expenses and Taxes and Public Charges

 

  (i)

All reasonable expenses arising from the preparation of the Relevant Agreements
and documents related to negotiation and performance of this Agreement and their
amendment and revision (including reasonable attorneys fees), and all the
reasonable expenses of the Agent incurred to ensure and enforce rights under the
Relevant Agreements or in performing obligations (including reasonable attorneys
fees), shall all be borne by the Borrower, as long as it is documented and not
in violation of Laws and Ordinances, and in the case where the Agent bears any
such on behalf of the Borrower, the Borrower shall promptly pay such amount upon
demand of the Agent in accordance with the provisions of this Agreement.

 

  (ii)

Revenue stamp tax and other similar Taxes and Public Charges arising in
connection with the preparation, amendment, implementation, etc., of the
Relevant Agreements and documents relating hereto shall all be borne by the
Borrower, and in the case where the Lenders or the Agent bear any such on behalf
of the Borrower, the Borrower shall promptly pay such amount upon demand of the
Agent in accordance with the provisions of this Agreement.

 

  (iii)

Notwithstanding the preceding two Items, all expenses arising from the
performance by a Non-Bank Lender of its duties under the Money Lending Business
Act (including, but not limited to, the duties as set out in the preceding
section) shall be borne by such Non-Bank Lender as long as not in violation of
Laws and Ordinances, etc., and in the case where the Borrower, a Lender other
than such Non-Bank Lender or the Agent bears any such expenses on behalf of such
Non-Bank Lender, such Non-Bank Lender shall immediately pay such amount in
accordance with the provisions of this Agreement upon request by the Agent.

 

  (iv)

Any Lender that does not have its head office in Japan shall, promptly after the
date of execution of this Agreement, obtain the certificate of exemption from
withholding tax for a foreign entity or non-resident from the competent tax
authority, and submit a copy of such certificate to the Borrower through the
Agent. Any Lender for which the expiration date of such certificate of tax
exemption will fall during the period from the date of execution of this
Agreement to the date of the receipt of payment in regard to all Outstanding
Individual Loan Amount shall in the same way submit a valid certificate of
exemption promptly after the expiration

 

- 33 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

  of such period. In the event that the Agent incurs Damages, Etc., as a result
of a certain Lender not fulfilling the obligations under this Item, such Lender
shall bear such Damages, Etc..

 

  (v)

The provisions of the immediately preceding Item shall apply to any Position
Assignee and assignee in the case of an assignment of a position or loan claims
under this Agreement.

 

(4)

Amendments

This Agreement may be amended with the written consent of the Agent, the
Borrower and Majority Lenders; provided, however, that any amendment to the
following matters that has material effect on the rights and obligations of the
Lenders shall require the written consent of the Agent, the Borrower and all
Lenders:

 

  (i)

change of the Borrower or the Guarantors;

 

  (ii)

change or waiver of any condition precedent set forth in Article 2-2;

 

  (iii)

addition and increase of the obligations of the Lenders;

 

  (iv)

reduction, waiver or exemption of with respect to the principal, interest or any
obligations of the Borrower under this Agreement, amendment of the provision of
the Base Rate, or extension of any due date;

 

  (v)

change of the number of Participation Ratio to determine the Majority Lenders
provided in Article 1-1;

 

  (vi)

amendment to the Events of Default set forth in Article 5-1;

 

  (vii)

amendment to the Prepayment set forth in Article 7-1;

 

  (viii)

amendment to the Distribution to the Lenders set forth in Article 8-2;

 

  (ix)

amendment to the Adjustments among the Lenders set forth in Article 8-8;

 

  (x)

amendment to this Paragraph;

 

  (xi)

exemption, cancellation or waiver of the obligations relating to the Guarantees;
and

 

  (xii)

amendment to any other matter which requires the agreement of all Lenders as
separately set forth in this Agreement.

 

(5)

Burden of Risk, Exemptions, and Compensation and Indemnity

 

  (i)

If any documents furnished by the Borrower to the Agent or a Lender are lost,
destroyed or damaged by an accident, natural disaster, or other unavoidable
cause, the Borrower shall provide replacement copies of such documents. If such
replacement documents are not available then the Borrower shall, upon
consultation with the Agent, perform its obligations under this Agreement based
on the books, vouchers, and other records of the Agent or the relevant Lender.
The Borrower shall, upon request of the Agent or a Lender through the Agent,
forthwith prepare substitute documents and furnish them to the Agent or the
relevant Lender through the Agent.

 

  (ii)

If a Lender or the Agent performs a transaction after comparing, with due care,
the seal of the representative and the agent of the Borrower used for the
transaction in relation to this Agreement with the seal reported by the Borrower
in advance, and finding no discrepancy, the Borrower shall bear any Damages,
Etc., if any, arising as a result of any forgery, alteration, theft, or other
accident to such seal.

 

  (iii)

The Borrower shall bear any Damages, Etc. arising with respect to a Lender or
the Agent as a result of a breach of this Agreement by the Borrower.

 

- 34 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

(6)

Severability

Even if any part of the provisions of this Agreement becomes null, illegal, or
unenforceable, the validity, legality and enforceability of all other provisions
shall in no way be prejudiced or affected.

 

(7)

Calculations

Unless otherwise expressly provided, in any calculation under this Agreement,
the actual number of days of a period shall be counted inclusive of the first
and the last day of the period, the calculation shall be made on a per day
basis, the division shall be done at the end of the calculation, and fractions
less than one Yen (¥1) shall be rounded down.

 

(8)

Preparation of Notarial Deed

The Borrower shall, at any time upon the reasonable request of the Agent or
Majority Lenders, take the necessary procedures to entrust a notary public to
execute a notarial deed acknowledging the obligations under this Agreement and
agreeing to compulsory execution with regard thereto.

 

(9)

Continuation of Rights

Non-exercise of all or any rights under this Agreement by the Agent or any
Lender or a delay in the time of such exercise by the Agent or any Lender,
shall, in no event, be interpreted as an abandonment of such right by the Agent
or any Lender or a waiver or reduction of the obligations by the Agent or any
Lender, and shall not have any effect on the rights or obligations of the Agent
or any Lender.

 

(10)

Non-applicability of Agreement on Banking Transactions, Etc.

The agreement on banking transactions (ginko-torihiki-yakujo-sho) or other
similar agreement (if any) separately submitted to a Lender by the Borrower or
entered into between the Borrower and a Lender shall not apply to this Agreement
and the transactions contemplated in this Agreement.

 

(11)

Governing Law and Jurisdiction

This Agreement shall be governed by the laws of Japan, and the Tokyo District
Court shall have agreed non-exclusive jurisdiction over any disputes arising in
connection with this Agreement.

 

(12)

Language

This Agreement shall be prepared in the Japanese language and the Japanese
language version shall be the original.

 

(13)

Matters for Discussion

Any matters not provided for in this Agreement, or in the case of any doubt
among the parties with respect to the interpretation of this Agreement, the
Borrower and the Lenders shall consult through the Agent and shall determine the
response therefor.

[Remainder of the page left intentionally blank]

 

- 35 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

In witness of the above, this Agreement has been prepared in one (1) original,
and upon affixing names and seals of the representatives or agents of the
Borrower, the Lenders and the Agent, the Agent shall keep it for itself, the
Lenders and the Borrower.

December 23, 2019

[revenue stamp/ six hundred thousand Yen (¥600,000)]

 

Borrower:       J-Devices Corporation.

 

 

- 36 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

Agent: Sumitomo Mitsui Banking Corporation

 

Lender: Sumitomo Mitsui Banking Corporation

 

Lender: Development Bank of Japan Inc.

 

Lender: Mizuho Bank, Ltd.

 

Lender: MUFG Bank, Ltd.

 

 

- 37 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

Schedule 1

CONTACT DETAILS OF PARTIES

INDIVIDUAL LOAN DRAWDOWN AMOUNTS OF LENDERS

AND METHOD OF NOTICES

 

1.

Borrower

 

Borrower and Department

  

Address

  

Tel/Fax

J-Devices Corporation

 

Finance Dept., Treasury Group

   2820-2, Oaza Minamikitsuki, Kitsuki-shi, Oita, 873-0002   

0978-63-5615

 

0978-63-5699

 

2.

Agent

 

Agent and Department

  

Address

  

Tel/Fax

Sumitomo Mitsui Banking Corporation

 

Inter-Market Settlement Dept.,

 

Syndication Group

   13-6, Nihonbashi Kodenma-cho, Chuo-ku, Tokyo, 103-0001   

03-5640-6688

 

03-5695-5214

 

3.

Lenders

 

Lender and

Department

  

Individual Loan

Drawdown Amount

  

Address

   Telephone/Fax

Sumitomo Mitsui Banking Corporation

 

Global Client Business Department

   Ten Billion Yen (¥10,000,000,000)    1-2, Marunouchi 1-chome, Chiyoda-ku,
Tokyo, 100-0005    03-3282-1111

 

03-4333-9821

Development Bank of Japan Inc.

 

Kyusyu Branch

   Nine Billion Five Hundred Million Yen (¥9,500,000,000)    12-1, Tenjin
2-chome, Chuo-ku, Fukuoka-shi, 810-0001    092-741-7831

 

092-713-8248

Mizuho Bank, Ltd.

 

Oita Branch

   Seven Billion Five Hundred Million Yen (¥7,500,000,000)    1-4-2,
Miyakomachi, Oita-shi, 870-0034    097-532-5121

 

097-537-2115

MUFG Bank, Ltd.

 

Fukuoka Branch

   One Billion Five Hundred Million Yen (¥1,500,000,000)    1-12-7, Tenjin,
Chuo-ku, Fukuoka-shi, 810-0001    092-751-0736

 

092-751-1597

Total    Twenty Eight Billion Five Hundred Million Yen (¥28,500,000,000)      

 

- 38 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

4.

Methods of Notice

 

(1)

Notices under this Agreement shall all be in writing, shall each clearly state
that it is being made under this Agreement, and shall be made by one of the
methods (i) through (iii) set out below to the reported address under this
Agreement for the intended recipient. Each party to this Agreement shall be able
to change its address by a notice of change of address to the Agent.

 

  (i)

direct hand delivery

 

  (ii)

registered mail or courier service

 

  (iii)

fax transmission (provided that, in the case of the method in item (iii), for
the notices listed below, the original shall be sent afterwards to the
counterparty by either of the methods (i) or (ii))

 

  (a)

Receipt

 

  (b)

Notice to be given by the Borrower to the Agent in regard to receipt of service
of an order for provisional attachment (kari-sashiosae), preservative attachment
(hozen-sashiosae), or attachment (sashiosae) of a loan claim

 

  (c)

Report of seal or signature on the stipulated form of the Agent and report of
change of the items reported to the Agent.

 

  (d)

Any other notice for which the recipient requests the original on a reasonable
ground

 

(2)

A notice under the preceding item shall be effective, in the case of fax, upon
confirmation of receipt, and for other methods, at the time of actual receipt.

 

5.

Change to Reported Matters

 

(1)

In the case of a change in the trade name, representative, agent, signature,
seal, location, or other matter reported to the Agent, of a Lender and the
Borrower, written notice shall be promptly given to the Agent.

 

(2)

In the case where a notice under this Agreement is delayed or does not arrive as
a result of a failure to report under the preceding item, it shall be deemed to
have arrived at the time it could be expected to have arrived.

 

- 39 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

Schedule 2

PRINCIPAL/INTEREST PAYMENT CHART

 

Number

  

Principal Payment Date/Interest

Payment Date

  

Principal Payment Ratio (*)

The first (1st)

   March 26, 2020    1/20

The second (2nd)

   June 26, 2020    1/20

The third (3rd)

   September 26, 2020    1/20

The fourth (4th)

   December 26, 2020    1/20

The fifth (5th)

   March 26, 2021    1/20

The sixth (6th)

   June 26, 2021    1/20

The seventh (7th)

   September 26, 2021    1/20

The eighth (8th)

   December 26, 2021    1/20

The ninth (9th)

   March 26, 2022    1/20

The tenth (10th)

   June 26, 2022    1/20

The eleventh (11th)

   September 26, 2022    1/20

The twelfth (12th)

   December 26, 2022    1/20

The thirteenth (13th)

   March 26, 2023    1/20

The fourteenth (14th)

   June 26, 2023    1/20

The fifteenth (15th)

   September 26, 2023    1/20

The sixteenth (16th)

   December 26, 2023    1/20

The seventeenth (17th)

   March 26, 2024    1/20

The eighteenth (18th)

   June 26, 2024    1/20

The nineteenth (19th)

   September 26, 2024    1/20

The twentieth (20th)

  

December 26, 2024

(Maturity Date)

   1/20

 

*

Ratio of the amounts to be paid by the Borrower to the Lenders on each Principal
Payment Date (“Principal Payment Amount”) to the Aggregate of Individual Loan
Drawdown Amount.

Distributions with respect to principal to each Lender on each Principal Payment
Date shall be made in the following way.

 

Principal Payment Date

  

Lenders other than Sumitomo

Mitsui Banking Corporation

  

Sumitomo Mitsui Banking

Corporation

Each Principal Payment Date other than Maturity Date   

Principal Payment Amount multiplied by Participation Ratio of each Lender

(Amounts less than one Yen shall be rounded down)

   Principal Payment Amount minus aggregate amount of the distributions to other
Lenders Maturity Date    Principal amount of Outstanding Individual Loan Amount
for each Lender

 

- 40 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

Schedule 3

LIST OF REAL ESTATES

 

- 41 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

Schedule 4-1

FORM OF GUARANTEE A

 

- 42 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

Schedule 4-2

FORM OF GUARANTEE B

 

- 43 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

LOGO [g841984s5.jpg]

Schedule 5 FORM OF CERTIFICATE OF THE BORROWER 2019 Date:, 2019 To: Sumitomo
Mitsui Banking Corporation, Inter-Market Settlement Dept. 100-0005ã®12 1-2,
Marunouchi 1-chome, Chiyoda-ku, Tokyo, 100-0005 Japan
20191223ã,·ãƒ³ã,¸ã,±ãƒ¼ãƒ^ãƒ­ãƒ¼ãƒ³ ã® Re: SYNDICATED LOAN AGREEMENT and
AGREEMENT REGARDING ESTABLISHMENT OF REAL ESTATEMORTGAGE dated as of
December 23, 2019
ã,¸ã,§ã,¤ãƒ‡ãƒã,¤ã,¹ã¨ã„ã†ã®ã§ã,ã,‹ã¯20191223ã,·ãƒ³ã,¸ã,±ãƒ¼ãƒ^ãƒ­ãƒ¼ãƒ³ã³ã«ã™ã,‹ã¨ã„ã†ã®ã³ã«ã¥ãã³ã®
ã,’ã†ã“ã¨ã«ã™ã,‹ãªãŒãã®ã®
ã«ã„ã«ã,ã,ŒãŸã“ã¨ã³ã«ã«ã™ã,‹ã®ã®ãŒã,’ã—ã¦ã™ã,‹ã,’ã«ã^ã,‰ã,Œã¦ã„ã,‹ã“ã¨ã,’ã—ã¾ã™
I, [ Title ] of J-DEVICES CORPORATION (the “Borrower”), hereby certify that any
and all necessary procedures have been duly taken in accordance with all
applicable laws and regulations, the articles of incorporation and other
internal regulations of the Borrower in connection with the execution of the
Syndicated Loan Agreement and the Agreement Regarding Establishment of Real
Estate Mortgage dated as of December 23, 2019 (the “Relevant Agreements”) and
the borrowing and the establishment of mortgage under the Relevant Agreements
and that [ Name of the signer of the Relevant Agreements ] who signs the
Relevant Agreements is duly authorized to sign on behalf the Borrower.
ã,¸ã,§ã,¤ãƒ‡ãƒã,¤ã,¹ J-DEVICES CORPORATION

 

- 44 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

Schedule 6

EXCLUSION OF ANTISOCIAL FORCES

 

(1)

A Member of An Organized Crime Group, etc.

 

  (a)

an organized crime group (which shall hereafter mean any group for which it is
feared that the members (including the members of a group constituting such
crime group) collectively and/or habitually encourage collective or regular
illegal acts);

 

  (b)

a member of an organized crime group;

 

  (c)

a person or a group who has been a member of an organized crime group within the
past five (5) years;

 

  (d)

a sub-member of an organized crime group (which shall hereafter mean a person
related to but not a member of an organized crime group and who threatens to
engage in violent illegal acts with the backing of the organized crime group’s
forces, or to cooperate with or engage in the maintenance or operation of the
organized crime group by way of providing funds and weapon etc. to the organized
crime group or its members);

 

  (e)

a related or associated company of an organized crime group (which shall
hereafter mean an enterprise in relation to which a member of an organized crime
group is substantially participating in its management, or which a sub-member of
an organized crime group or a former member of an organized crime group manages,
and which actively cooperates or participates in the maintenance or operation of
an organized crime group by way of providing funds to organized crime groups, or
which cooperates in the maintenance or operation of an organized crime group by
actively utilizing the organized crime group in the operation etc. of its
business);

 

  (f)

a corporate racketeer etc. (which shall hereafter mean a corporate racketeer or
corporate blackmailer etc. who threatens to engage in violent illegal acts in
order to demand illegal profits from corporations etc. and thus threaten the
safety of the citizen’s daily life);

 

  (g)

a blackmailer advocating a social cause (which shall hereafter mean a person who
threatens to engage in violent illegal acts, etc. in order to demand illegal
profit by disguising or professing oneself to be a social or political activist
and thus threatens the safety of the citizen’s daily life);

 

  (h)

a special intelligence organized crime group (which shall hereafter mean a group
or an individual which is not any of (a) to (g) above, but who is the core of a
structural unfairness by using influence backed by relationship with organized
crime groups or maintaining financial relations with organized crime groups); or

 

  (i)

a person similar to any of the foregoing (a) through (h).

(collectively, a “Member of An Organized Crime Group, Etc.”)

 

(2)

relationship between a Member of An Organized Crime Group, Etc.

 

  (a)

management is controlled by a Member of An Organized Crime Group, Etc.;

 

  (b)

any Member of An Organized Crime Group, Etc. is substantially involved in the
management;

 

- 45 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only



--------------------------------------------------------------------------------

  (c)

unduly inappropriately uses any Member of An Organized Crime Group, Etc. for the
purpose of unfair benefit for itself, its own company or any third party or for
the purpose of inflicting damage to any third party;

 

  (d)

involved in any Member of An Organized Crime Group, etc. in such way as to
provide funds to or extend facilities for such Member of An Organized Crime
Group, Etc.; and

 

  (e)

any officer or any member substantially involved in its management has any
socially repugnant relationship with any Member of An Organized Crime Group,
Etc.

 

(3)

an illegal or an unjustifiable act

 

  (a)

an act of violent demand;

 

  (b)

an act of making an unjustifiable demand and conduct having no legal cause;

 

  (c)

threatening or committing violent behaviour relating to its business
transactions;

 

  (d)

an action to defame the reputation or interfere with the business of any Lender
or Agent by spreading rumor, using fraudulent means or resorting to force; or

 

  (e)

other actions similar to any of the foregoing (a) to (d).

 

- 46 -

J-Devices Corporation Syndicated Loan Agreement dated as of December 23, 2019

Translation For Reference Only